  Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 1 of 78 PageID #:5388



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 STATE OF ILLINOIS,

               Plaintiff,
                                                 Case No. 17-cv-6260
        v.
                                                 Judge Robert M. Dow, Jr.
 CITY OF CHICAGO,

               Defendant.


                                Monitoring Plan for Year One

To: See Attached Service List

      The Independent Monitor Maggie Hickey and her Independent Monitoring Team submits
the Monitoring Plan for Year One, attached as Exhibit A.

Dated: May 30, 2019                              /s/Margaret A. Hickey
                                                 Margaret A. Hickey
                                                 Schiff Hardin LLP (No. 90219)
                                                 233 S. Wacker Drive, Suite 7100
                                                 Chicago, IL 60606
                                                 Telephone: (312) 258-5500
                                                 Facsimile: (312) 258-5600
                                                 mhickey@schiffhardin.com
  Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 2 of 78 PageID #:5389



                               CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that, on May 30, 2019, she caused a true and correct
copy of the foregoing Monitoring Plan for Year One to be filed electronically with the Court’s
CM/ECF system, which caused an electronic copy of this filing to be served on counsel of record.



                                                   /s/Margaret A. Hickey
                                                   Margaret A. Hickey
                                                   Schiff Hardin LLP (No. 90219)
                                                   233 S. Wacker Drive, Suite 7100
                                                   Chicago, IL 60606
                                                   Telephone: (312) 258-5500
                                                   Facsimile: (312) 258-5600
                                                   mhickey@schiffhardin.com
Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 3 of 78 PageID #:5390


    Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One




                                   MONITORING PLAN
                                                                                 Year One




                                                                                                 1


                                                                                  May 30, 2019
    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 4 of 78 PageID #:5391


          Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


           Introduction ................................................................................................ 1
           The Independent Monitoring Team .................................................. 3
           Consent Decree Stakeholders ............................................................. 6
           Purpose of Monitoring ........................................................................... 7
           Methodology for Assessing Compliance ...................................... 10
           Year One Priorities ................................................................................. 13
           Consent Decree Deadlines before March 2020 ................................................................... 13
           Foundational Paragraphs without Deadlines ....................................................................... 14
           Notes About Baseline Data ......................................................................................................... 17

           Year One Activities ................................................................................. 18
           IMT Deadlines .................................................................................................................................. 18
           Tentative Schedule and Site Visits ........................................................................................... 19
           Summary of Tasks Performed to Date .................................................................................... 20
           Community Engagement Activities ......................................................................................... 22
           Community Survey......................................................................................................................... 26

           Independent Monitoring Reports .................................................... 27
           Conclusion and Looking Ahead ........................................................ 28


           Attachment 1. Deadlines before March 2020.............................. 30




i
       Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 5 of 78 PageID #:5392


             Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One




                Introduction

In December 2015, the U.S. Attorney General launched a broad civil rights investigation into
the Chicago Police Department’s (CPD’s) policing practices. The U.S. Department of Justice
(DOJ) released the results of its investigation in January 2017, finding a longstanding, per-
vasive “pattern or practice” of civil rights abuses by the CPD.1

In August 2017, the Office of the Illinois Attorney General (OAG) sued the City of Chicago
(the City) in federal court, seeking a consent decree that would address DOJ’s findings and
recommendations. The case was assigned to Judge Robert M. Dow, Jr. The OAG then sought
input from community members and Chicago police officers and negotiated the consent
decree with the City.

In March 2018, the Parties to the consent decree, the OAG and the City, also entered into a
Memorandum of Agreement with “certain community organizations that have established
a broad-based community coalition (‘Coalition’) committed to monitoring, enforcing, and
educating the community about” the consent decree.2

The OAG and the City then sought proposals for an Independent Monitoring Team (IMT)
after posting a draft consent decree on the Chicago Police Consent Decree website.3 In
October 2018, Judge Dow received public feedback on the proposed consent decree



1
  DOJ Civil Rights Division and United States Attorney’s Office Northern District of Illinois, Investiga-
tion of Chicago Police Department (January 13, 2017) at 4, available at http://chicagopolicecon-
sentdecree.org/wp-content/uploads/2018/01/DOJ-INVESTIGATION-OF-CHICAGO-POLICE-DEPT-
REPORT.pdf.
2
  See Memorandum of Agreement Between the Office of the Illinois Attorney General and the City of
Chicago and Campbell v. City of Chicago Plaintiffs and Communities United v. City of Chicago Plain-
tiffs (March 20, 2018), available at http://chicagopoliceconsentdecree.org/wp-content/up-
loads/2019/05/Executed_MOA.pdf.
3
  More information about the IMT selection process is available on this website, which the OAG ad-
ministers. See Independent Monitor, CHICAGO POLICE CONSENT DECREE, http://chicagopolicecon-
sentdecree.org/independent-monitor/. Other resources, such as consent decree documents, court
filings, and reports, are also available on this website. See Resources, CHICAGO POLICE CONSENT DECREE,
http://chicagopoliceconsentdecree.org/resources/.
                                                                                                            1
    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 6 of 78 PageID #:5393


          Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


           through written comments and two days of public fairness hearings. Judge Dow approved
           and signed the consent decree on January 31, 2019. The consent decree requires actions
           by the CPD and many other City entities. 4 On March 1, 2019, the effective date of the
           consent decree, and after a competitive selection process, Judge Dow appointed Ms. Mag-
           gie Hickey, a Partner in the Schiff Hardin law firm, as the Independent Monitor. Judge Dow
           also appointed Judge David H. Coar, Ret., as a special master. As special master, Judge
           Coar is not a member of the IMT, but he will “help facilitate dialogue and assist the [OAG],
           the City, and other stakeholders in resolving issues that could delay progress toward im-
           plementation of the consent decree.”5 Both Ms. Hickey, as the Independent Monitor, and
           Judge Coar, as the special master, will report directly to Judge Dow.

           As the Monitor, Ms. Hickey leads a team of professionals and consultants from Schiff Har-
           din and the CNA Institute for Public Research, including subject matter experts, members
           of the IMT’s Community Engagement Team, and other partners. Our role as the IMT is to
           assess the CPD’s and the City’s compliance with the required elements of the consent de-
           cree. This Monitoring Plan provides our projected assessments and tasks in Year One
           (March 1, 2019 through February 29, 2020). Specifically, this Monitoring Plan describes the
           IMT and the stakeholders to the consent decree; sets out an overview of the purpose of
           monitoring; introduces our monitoring methodologies; provides our priorities in Year One;
           describes our anticipated activities in Year One; and explains our upcoming Independent
           Monitoring Reports. This Monitoring Plan concludes by describing how we anticipate ap-
           proaching monitoring for the following years.




           4
             We cite to relevant paragraphs of the final consent decree throughout this Monitoring Plan, which
           is available on the Chicago Police Consent Decree Website. See Consent Decree (January 31, 2019),
           available at http://chicagopoliceconsentdecree.org/wp-content/uploads/2019/02/FINAL-CON-
           SENT-DECREE-SIGNED-BY-JUDGE-DOW.pdf; also available at Illinois v. City of Chicago, No. 17-cv-
           6260, 2019 WL 398703.
           5
             About, CHICAGO POLICE CONSENT DECREE, http://chicagopoliceconsentdecree.org/about/.
2
      Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 7 of 78 PageID #:5394


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One




                         The Independent Monitoring Team
As the IMT, we will assess the CPD’s and the City’s progress in meeting the consent decree’s
mandates and will report directly to Judge Dow. We will also support the City and the CPD
in implementing the changes that the consent decree requires. Monitor Maggie Hickey
and Deputy Monitors Chief Rodney Monroe, Ret., and Dr. James “Chip” Coldren, Jr.
lead the IMT. This document represents our Monitoring Plan for Year One (March 1, 2019
through February 29, 2020). Our full organizational chart is in Figure 1, below, and our team
structure is in Figure 2, on the following page.

                                      Figure 1. Organizational Chart




                                                                                                  3
    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 8 of 78 PageID #:5395


          Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


                       Figure 2. Independent Monitoring Team Members




4
         Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 9 of 78 PageID #:5396


               Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


We designed this structure to facilitate clear communication between team members and
ensure that our data analysis and compliance determinations are effective. Our two Deputy
Monitors, Chief Rodney Monroe, Ret., and Dr. James “Chip” Coldren, Jr. will assist Monitor
Maggie Hickey. The eight Associate Monitors will oversee the ten topic areas set out in the
consent decree. Our legal team, analysts, subject matter experts, Community Engagement
Team, and community survey staff will support the Monitors in several ways: by reaching
out to and engaging with all sectors of the Chicago community, by providing general ad-
ministrative support, and by collecting and analyzing policies, procedures, laws, and data,
including conducting observations and interviews and writing reports. To determine com-
pliance accurately, we assigned team members with the right experience, subject matter
expertise, and skills to assess multiple sources of information regarding each section of the
consent decree.

As referenced above, Judge Dow also appointed Judge Coar as a special master. Judge Coar
will “help facilitate dialogue and assist the [OAG], the City, and other stakeholders in resolv-
ing issues that could delay progress toward implementation of the consent decree.”6




6
    About, CHICAGO POLICE CONSENT DECREE, http://chicagopoliceconsentdecree.org/about/.
                                                                                                     5
    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 10 of 78 PageID #:5397


           Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One




                      Consent Decree Stakeholders

           This consent decree provides a unique opportunity for feedback from the Chicago com-
           munity and local stakeholders. As noted above, this consent decree resulted from the
           OAG’s lawsuit against the City. Other than the judicial role played by Judge Dow, the fed-
           eral government is not a party to the consent decree. Instead, the Illinois Office of the
           Attorney General will oversee and enforce the consent decree (¶694). The consent decree
           provides the Coalition with certain enforcement rights (¶709a) and establishes quarterly
           meetings with the IMT (¶669).7

           This consent decree is taking effect in the midst of significant personnel changes and other
           events. For example, there have been numerous investigations (including the DOJ investi-
           gation) and studies of the CPD and corresponding reform recommendations. The CPD be-
           gan work on some of these recommendations before the consent decree was entered.
           Illinois and Chicago have also seen changes in key personnel: in April 2016, Eddie Johnson
           was sworn in as the police superintendent; in April 2018, Sydney Roberts became the chief
           administrator of the Civilian Office of Police Accountability (COPA); in January 2019, Kwame
           Raoul was sworn in as the new attorney general of Illinois; and this month, Lori Lightfoot
           was sworn in as Chicago mayor.

           In short, this consent decree and its surrounding circumstances are unique. This will present
           great opportunities and a few challenges for the IMT as police reform in Chicago moves
           forward.




           7
             See also Memorandum of Agreement Between the Office of the Illinois Attorney General and the City
           of Chicago and Campbell v. City of Chicago Plaintiffs and Communities United v. City of Chicago
           Plaintiffs, ¶9 (March 20, 2018), available at http://chicagopoliceconsentdecree.org/wp-content/up-
           loads/2019/05/Executed_MOA.pdf.
6
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 11 of 78 PageID #:5398


             Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One




                          Purpose of Monitoring
Our role as the IMT is to assess the CPD’s and the City’s compliance with the required ele-
ments of the consent decree. The IMT reports directly to federal Judge Dow and will com-
municate with the Parties consistently and openly. Paragraph 2 of the consent decree pro-
vides the overarching goals of this monitoring project:

       ensure that the City and CPD deliver services in a manner that fully complies
       with the Constitution and laws of the United States and State of Illinois, re-
       spects the rights of the people of Chicago, builds trust between officers and
       communities they serve, and promotes community and officer safety.

To achieve these goals, we will oversee improvements in the ten topic areas that the consent
decree addresses: (1) community policing; (2) impartial policing; (3) crisis intervention; (4)
use of force; (5) recruitment, hiring, and promotion; (6) training; (7) supervision; (8) officer
wellness and support; (9) accountability and transparency; and (10) data collection, analysis,
and management.

We will apply the following principles to monitoring all of these topics:

   community engagement and participation with transparency,
   data to establish benchmarks and assess progress,
   independent reviews of police policies and practices to determine progress and out-
    comes,
   technical assistance that moves the City toward compliance with the consent decree,
   regular communication among the Parties to the consent decree, and
   regular communication with members of Chicago communities, the Coalition, CPD com-
    mand staff, supervisors, officers, representatives of City government, and labor unions.

We believe that solid policing policy provides the foundation for effective training, which in
turn, increases the probability of sustaining the best practices (as defined in ¶730) of thor-
ough implementation and accountability. This work is rooted in sound principles of organ-
izational change and organizational justice. As the IMT, we will conduct innovative, rigorous,

                                                                                                   7
    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 12 of 78 PageID #:5399


           Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


           and effective police entity assessment, monitoring, and reform work. We believe that our
           work will result in sustained positive and measurable change in policies and outcomes, as
           well as changes in the City’s and the CPD’s culture. If the City and the CPD do not follow
           the policies and directives revised and created under the consent decree, and if supervisors
           and appropriate City personnel do not provide consistent and transparent accountability,
           the CPD will not institutionalize the necessary changes in policing.

           We believe that improvements in policy, training, practice, accountability, data collection
           and analysis, and transparency will lead to sustainable change in Chicago’s policing culture.
           But the improvements sought at the City and the CPD will not last long if we do not focus
           on making them sustainable throughout our monitoring process. In addition to commit-
           ting to improvements in policy, training, and the key practices outlined in the consent de-
           cree, the City and the CPD must commit to several key matters linked to sustainability.
           These include developing and implementing comprehensive internal and external policies
           and practices that consistently reinforce and continuously cultivate reform at all levels
           within the City and the CPD. All City and CPD employees, from front-line officers to the
           superintendent, both sworn and non-sworn, will need to invest in these changes long after
           the consent decree ends. The IMT will continue to stress these important matters through-
           out the monitoring process.

           We will assess whether the CPD and other City entities comply with the consent decree
           based on data—both internal and external—including but not limited to direct observa-
           tions, review of policies, interviews with CPD and City personnel and community members,
           analysis of CPD and City data sets, training initiatives and curricula, audits, reviews, and
           community and officer surveys. When change is institutionalized and reflected in routine
           business documents, we will be able to monitor organizational change and sustainability.
           We will also review routine business documents, by which we mean documented organi-
           zational activities that are typical of the business at hand and consistent with culture, cus-
           tom, and practice, with respect to quantity and frequency (e.g., forms that are regularly
           filled out by all patrol officers).

           Whenever possible, we will triangulate multiple data sources to ensure that the City and
           the CPD are not simply “checking the box” to meet the requirements of the consent decree.
           Specifically, we will use techniques that can help validate data by comparing two or more
8
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 13 of 78 PageID #:5400


           Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


sources. The IMT will use several research methods to examine the same issues and events,
and the IMT will conduct additional assessments to compare with routine business docu-
ments to determine the City’s and the CPD’s overall compliance efforts. If the City and the
CPD do not have records in accordance with professional standards, we will suggest how to
incorporate data into existing reports to the extent possible or how to tailor current pro-
cesses to capture necessary information.




                                                                                                 9
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 14 of 78 PageID #:5401


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One




                        Methodology for Assessing Compliance

            In accordance with ¶¶642, 661, and 662, the IMT will assess how the CPD and other City
            entities comply with the each paragraph of the consent decree that is under review in three,
            successive levels: (1) preliminary/policy compliance, (2) secondary/training compli-
            ance, and (3) full/operational compliance. The CPD and other City entities will not be “in
            compliance” with a requirement until they reach full/operational compliance for the requi-
            site length of time required by the consent decree—either one or two years.8 We will assess
            compliance on all appropriate levels for the paragraphs in our Monitoring Plan for Year
            One.9

               Preliminary/Policy Compliance: Preliminary/Policy Compliance relates mostly to the
                development and implementation of acceptable policies and procedures that conform
                to best practices (as defined in ¶730) and to the incorporation of requirements into
                policy (¶642).10 The IMT will assess the development of policies, procedures, rules, and
                regulations reasonably designed to achieve compliance. To attain preliminary/policy
                compliance, the City must have policies and procedures designed to guide officers,
                City employees, supervisors, and managers in the performance of the tasks outlined in


            8
              The consent decree “will terminate when the Court finds that the City has achieved full and effec-
            tive compliance with [the consent decree] and has maintained such compliance with the material
            requirements for at least one year for the sections delineated as Group A [(Recruitment, Hiring, and
            Promotions; Training; and Officer Wellness and Support)] . . . and for at least two years for the sec-
            tions delineated as Group B” (Community Policing; Impartial Policing; Crisis Intervention; Use of
            Force; Supervision; Accountability and Transparency; and Data Collection, Analysis, and Manage-
            ment) (¶714).
            9
              We will be in the best position to determine which compliance level is appropriate for each para-
            graph under review after we begin our assessment. Our work during the first year will then inform
            our subsequent monitoring plans.
            10
               Paragraph 730 defines “best practices” as follows: “any guidelines, standards, policies, procedures,
            or methods that are consistent with the requirements and goals of [the consent decree], and are
            either supported by research or empirical evidence or are accepted by industry-recognized profes-
            sionals, agencies, or organizations in the relevant subject area. In case of any conflict or incon-
            sistency between industry-recognized professionals, agencies, or organizations regarding a best
            practice, CPD is entitled to adopt the practice it prefers, provided that the practice is consistent with
            the requirements and goals of [the consent decree].”
10
    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 15 of 78 PageID #:5402


         Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


     the consent decree. These policies and procedures must include appropriate en-
     forcement and accountability mechanisms, reflect the consent decree’s require-
     ments, comply with best practices for effective policing policy, and demonstrate
     concepts upon which effective training and compliance can be built. We will assess
     this level of compliance by reviewing applicable policies, procedures, rules, and reg-
     ulations. We will assess data, including standard operating procedures; policy review
     processes; baseline data on police actions; Party and stakeholder input, including
     from community members; and interviews and discussions with City, CPD, and com-
     munity members.

    Secondary/Training Compliance: Secondary/Training compliance relates princi-
     pally to the development and implementation of acceptable and professional train-
     ing strategies (¶642), which convey the changes in policies and procedures that were
     established in the preliminary/policy compliance. Secondary/training compliance
     also relates to creating effective supervisory, managerial, and executive practices
     designed to implement policies and procedures as written (¶730). The IMT will assess
     documentation—including reports, disciplinary records, remands to retraining, fol-
     low-up, and even revisions to policies, as necessary—to ensure that the policies de-
     veloped in the first stage of compliance are known to, understood by, and important
     to line, supervisory, and managerial levels of the City and the CPD. The IMT will as-
     sess the existence of training, supervision, audit, and inspection procedures and pro-
     tocols designed to achieve, maintain, and monitor the performances required by the
     consent decree. We will consider the effectiveness of training, including delivery,
     reach, and comprehension—often via direct observations. We will also use various
     records and data, including training curricula, student learning objectives, student
     materials and instructor materials, officer surveys, presentations, videos, course
     agendas, tracking data, training plans, internal communications, evaluation surveys,
     and corresponding reports.

    Full/Operational Compliance: Full/operational compliance relates to adherence to
     policies within the day-to-day operations (¶642). Full/operational compliance re-
     quires that personnel, sergeants, lieutenants, captains, command staff, and relevant
     City personnel routinely hold each other accountable for compliance. In other words,

                                                                                               11
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 16 of 78 PageID #:5403


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


                the City “owns” and enforces its policies and training. The IMT will assess whether the
                City’s day-to-day operations follow directives, policies, and training. When measuring
                full/operational compliance we will note whether supervisors notice, correct, and su-
                pervise officer behavior and whether corrections occur in the routine business of the
                entity. In this phase, we will review whether compliance is reflected in routine business
                documents, demonstrating that reforms are becoming institutionalized. Changes in
                policy, training, and practice must be embedded in the day-to-day operations of the
                City. In addition, all levels of the chain of command must ensure consistent and trans-
                parent compliance. Examples of data that we will use to assess full/operational com-
                pliance include, but are not limited to, calls for service data; incident reports; investi-
                gations; records regarding response to community complaints; uses of force; direct
                observations, including ride-alongs and meetings; interviews with officers; discussions
                with community members; community and officer surveys; reviews of supervision, cor-
                rection, and discipline processes; and internal compliance.

            If the IMT is unable to adequately assess a requirement under review based on these three
            levels of compliance, we will still examine that requirement, identify barriers toward pro-
            gress, provide suggestions and assistance to address those barriers, and describe these
            steps in the corresponding Independent Monitoring Report.

            Paragraph 655 requires the IMT to submit to the Parties for review and comment its pro-
            posed methodology for compliance reviews and audits 45 days before we initiate any com-
            pliance review or audit. The IMT recognizes that it is important to the Court, the Parties,
            and the community to identify with as much specificity as possible the sources of infor-
            mation that we will rely on, the methodology to review those sources, and the standards
            that we will use to measure compliance. At this stage, the IMT is still collecting information
            on current practices, efforts by the City to implement the consent decree, and the availa-
            bility and quality of data. In addition, our Community Engagement Team will help identify
            different or additional sources of important information, as appropriate. The nature of the
            consent decree provision will determine whether we conduct a quantitative and/or quali-
            tative review and what methods we will use to independently verify information provided
            to us.



12
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 17 of 78 PageID #:5404


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One




                           Year One Priorities

In Year One, the IMT will prioritize (1) the paragraphs in the consent decree with a deadline
of less than 365 days from the effective date of the consent decree (March 1, 2019) and (2)
foundational requirements agreed to by the Parties and the IMT, regardless of whether the
consent decree establishes a deadline for them.

This list is not exhaustive. While we will not begin monitoring compliance for some para-
graphs until after Year One, some of these paragraphs require the City and the CPD to take
steps during Year One to meet the deadlines after Year One. Examples of paragraphs with
long-term deadlines (i.e., deadlines beyond 365 days of the effective date) that require City
and CPD action in Year One include the following:

   The CIT Officer Implementation Plan (¶¶ 107-10);
   In-service training ramp up to 32 hours by end of 2020 (¶¶ 320(c), 323(c));
   The staffing model to address span of control and unity of command (¶¶ 365-66, 368);
    and
   The development of a case management system (¶¶ 438-39) and an Early Intervention
    System (¶¶ 583-605).

For this reason, throughout Year One, the IMT will review the steps the City and the CPD
take to meet these requirements, regardless of the deadlines or whether those paragraphs
are specifically referenced in Attachment 1. Specifically, the IMT will observe and examine
these requirements throughout Year One. In our upcoming Independent Monitoring Re-
ports, we will note data sources, metrics, and measures; identify any barriers toward pro-
gress; and provide suggestions and assistance to address those barriers.


CONSENT DECREE DEADLINES BEFORE MARCH 2020
The consent decree and its deadlines became effective on March 1, 2019. More than 100 of
the consent decree’s almost 800 paragraphs contain specific deadlines for the City and the
CPD in Year One. Several of the consent decree’s paragraphs contain deadlines for the IMT.

                                                                                                  13
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 18 of 78 PageID #:5405


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


            The IMT’s activities during Year One will address the paragraphs that contain deadlines of
            365 days or fewer, prioritizing the paragraphs with the shortest deadlines—i.e., past due
            deadlines and deadlines within 30, 60, 90, 180, and 365 days after the effective date of the
            consent decree.11

            The Parties negotiated and the Court approved the deadlines in the consent decree. Com-
            pliance with those deadlines is important so that the public can begin to see progress in
            critical areas of the City’s and the CPD’s operations. Many of the deadlines in the consent
            decree are interrelated and designed to facilitate compliance. Several deadlines in the con-
            sent decree have already passed. Some deadlines predated the appointment of the IMT
            and the effective date of the consent decree. The IMT will carefully address these require-
            ments to ensure that they are implemented promptly.

            Attachment 1 details each paragraph with a Year One deadline and our corresponding data
            sources, metrics, and measures. Attachment 1 also indicates which requirements we will
            assess together (¶653).

            We will discuss each paragraph in Attachment 1 in our first and/or second Independent
            Monitoring Reports (IMR-1 and IMR-2, respectively). To be clear, the deadlines of the con-
            sent decree vary as to what they require the City and the CPD to achieve. For example,
            some deadlines require the creation of a policy, others require training, and others require
            full compliance. Thus, as explained in the previous section, we will assess each of the Year
            One deadlines at the preliminary/policy, secondary/training, and full/operational compli-
            ance levels, as appropriate (¶¶661, 662, and 642).


            FOUNDATIONAL PARAGRAPHS WITHOUT DEADLINES
            Many paragraphs in the consent decree do not contain deadlines, but in consultation with
            the parties, the IMT has determined to assess some paragraphs without deadlines in Year
            One. The IMT will also focus on these foundational policy and practice requirements of the




            11
              In our first Independent Monitoring Report, we will address specific consent decree deadlines that
            have already passed, such as ¶¶188 and 218, which have January 1, 2019 deadlines.
14
      Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 19 of 78 PageID #:5406


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


consent decree during Year One because accountable and sustained reform often relies on
effective training, which in turn, often relies on solid policy.

These paragraphs involve foundational policy and practice requirements that are funda-
mental to the success of the consent decree. The IMT will already be assessing many of
these paragraphs to the extent that these requirements overlap with the specific deadlines
above. For many other paragraphs, the City and the CPD have made corresponding policy,
training, and operational changes within the last few years that warrant the IMT’s attention
during Year One.

While foundational paragraphs for Year One are spread across the consent decree, they are
particularly evident in two sections: Use of Force and Accountability and Transparency. First,
the Use of Force section requires the CPD and relevant City entities to develop policies and
practices and provide appropriate training regarding de-escalation, anti-retaliation, the rea-
sonableness of force, deadly force, fleeing subjects, vehicle operation, requests for medical
aid, intervention against excessive force, chokeholds, and weapons policies.12 Since the City
has already adopted policies regarding many of these topics, the IMT can begin its assess-
ment in Year One.

Second, the Accountability and Transparency section requires the City to, for example, make
“best efforts” to comply with areas of the consent decree that are not directly under the
control of the City or the CPD.13 Like the requirements in the Use of Force section, the Ac-
countability and Transparency section requires the CPD and relevant City entities to develop
policies and practices and provide corresponding training regarding complaints and corre-
sponding investigations, record keeping, notifications, referrals, reports, and policy re-
forms.14 Since the City has already adopted policies regarding many of these topics, the IMT
can begin its assessment in Year One.




12
   See ¶¶161-67, 173, 176-78, 181-87, 197-200, and 202-16. See also ¶228.
13
   See, e.g., ¶¶431, 441, 445, 475, 477, 508, and 514.
14
   See ¶¶429-30, 434, 441-44, 446, 448, 450-51, 453, 455-56, 459-62, 463-69, 484, 486-87, 497, 499-
501, 552, and 561.
                                                                                                      15
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 20 of 78 PageID #:5407


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


            Additional foundational paragraphs require the City and the CPD to begin collecting data,15
            have sufficient staff members to fulfill the requirements of the consent decree,16 integrate
            certain concepts across sections,17 conduct certain audits,18 and develop new systems19
            and strategies.20 Other areas of the consent decree also require the City to make “best
            efforts,” including “best efforts to secure modifications” consistent with the consent decree
            during negotiations of relevant collective bargaining agreements (¶711).21

            We will address these foundational paragraphs in our first and/or second Independent
            Monitoring Reports (IMR-1 and IMR-2, respectively). We will assess whether the relevant
            City entities are making progress toward compliance. The IMT will assess these paragraphs
            at the preliminary/policy, secondary/training, and full/operational compliance levels within
            Year One (¶¶661, 662, and 642), only if the IMT identifies sufficient data sources, metrics,
            and measurements to make that assessment and if resources permit—given the deadlines
            above. If the IMT is unable to adequately assess these paragraphs within these three levels
            of compliance, we will still examine the requirements, identify barriers toward progress,
            provide assistance to help address those barriers, and describe these steps in the corre-
            sponding IMR.




            15
               See, e.g., ¶¶120 (incidents involving individuals in crisis and responses to individuals in crisis).
            16
               See e.g., ¶¶91 (Crisis Intervention Team Program), 92 (Certified Crisis Intervention Team Officers),
            116 (initial and refresher training for Crisis Intervention Team Coordinator), 117 (Crisis Intervention
            Team Coordinator responsibilities), 121 (data analysts for the Crisis Intervention Team Program),
            356 (patrol field supervisors, Field Training Officers, training staff, staff for misconduct investiga-
            tions, Crisis Intervention Team Officers, and officer assistance and wellness staff), and 391 (increase
            staffing in the CPD’s Professional Counseling Division).
            17
               See, e.g., ¶¶53 (requiring that CPD’s policies and procedures prohibition discrimination on the
            basis of any protected class under federal, state, and local law), 72 (requiring impartial policing into
            related CPD courses when appropriate), 74 (impartial policing in annual in-service training), and 414
            (CPD training on stress management, alcohol and substance abuse, officer wellness, and support
            services).
            18
               See, e.g., ¶¶576 (random audits of body-worn and in-car camera recordings of incidents).
            19
               See, e.g., ¶¶280 (centralized electronic system for scheduling and tracking all CPD training) and
            290 (centralized electronic file system for assessing the content and delivery of all CPD training).
            20
               See, e.g., ¶¶385 (communications strategy for the Officer Support Systems Plan) and 386 (specific
            requirements of the communications strategy from ¶385).
            21
               Consistent with ¶711, the IMT will seek to engage with the City’s collective bargaining teams in a
            manner that does not compromise the collective bargaining process or any party’s rights in that
            process.
16
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 21 of 78 PageID #:5408


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


NOTES ABOUT BASELINE DATA
As part of our effort to understand current policies, practices, training, and organizational
structure at the CPD and other City entities, the IMT is in the process of requesting “baseline
data” and information about current policies, trainings, and practices for a number of spe-
cific requirements. In assessing the data, the IMT will also evaluate the underlying databases
and modes of data collection to determine whether the data is of sufficient quality, accuracy,
and reliability. To provide effective technical assistance throughout the monitoring process
and measure compliance with consent decree requirements, we need a robust understand-
ing of the relevant data integrity, the current status of longstanding practices and recent
reform initiatives, and their capacity to implement the requirements of the consent decree.

In particular, baseline data is especially important in the areas of Use of Force and Account-
ability and Transparency. Regarding Use of Force, the IMT will obtain baseline data about
CPD officers’ documentation of uses of force, the CPD’s review of reportable uses of force,
and the extent to which uses of force comply with CPD policy and the Constitution. This is
essential groundwork for assessing the CPD’s compliance in Year Two and beyond. Similarly,
in Year One, the IMT will conduct an initial assessment of the CPD’s, COPA’s, and the City’s
handling of misconduct complaints, from intake through resolution. We must develop a
baseline assessment of the City’s current process for handling misconduct complaints in
light of the many requirements in the consent decree that will drive this process in years to
come.

Finally, it is important to note that the IMT will make reasonable efforts to assess the meth-
ods of collection and quality of all data received from the City and the CPD to ensure that
the data is reliable. We will assess the reliability of the data before we use it to measure
compliance (at the preliminary/policy, secondary/training, and full/operational levels), and
our compliance assessments will be a highly collaborative process among the members of
the IMT. We will rely on the IMT members with robust data expertise and decades of re-
search experience to assess the reliability and validity of data.




                                                                                                  17
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 22 of 78 PageID #:5409


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One




                       Year One Activities

            The following section provides the deadlines for the IMT in Year One and our correspond-
            ing activities, including actions we have taken, are taking, and will take. This section also
            explains our community engagement activities and our community survey.

            We must emphasize that even though we are independent, our monitoring activities will
            not occur in isolation. We are committed to establishing solid lines of communication with
            the Chicago community and developing working relationships between and among the
            Parties.22 Thus, Associate Monitors will build relationships with a wide variety of stakehold-
            ers for each Topic Area, including IMT staff (Associate Monitors, analysts, and subject mat-
            ter experts where appropriate), staff from the CPD’s Office of Reform Management, staff
            from the OAG, staff from relevant City entities, collective bargaining representatives, and
            sworn and community members affected by specific requirements of the consent decree.

            The IMT will also confer and collaborate with the long-established Office of the Inspector
            General for the City (OIG) and the more recently created Deputy Inspector General for
            Public Safety (Deputy PSIG) to examine ways of using and integrating their data platforms
            and analytical capabilities for sustainable reforms. The IMT provided a draft of this Moni-
            toring Plan for Year One to the OIG and PSIG for their review and comment to avoid any
            duplication of effort (¶667).


            IMT DEADLINES
            In addition to establishing deadlines for the City, the consent decree also requires the IMT
            to complete certain tasks within specified timelines. Table 1 on the following page sets out
            the IMT’s responsibilities and corresponding deadlines.




            22
              For more details regarding our community engagement, please see our “Community Engagement
            Activities” subsection below.
18
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 23 of 78 PageID #:5410


             Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


Table 1: Consent Decree Deadlines for the IMT, up to 365 Days after Effective Date
  Paragraphs           Section                     Topic              Deadline            Deadlines
   627-637         Implementation,            Review of CPD           Various,         Corresponds with
                  Enforcement, and       Policies and Procedures      Ongoing           policy deadlines
                     Monitoring
   638-641         Implementation,             Review of              Various,          Corresponds with
                  Enforcement, and     Implementation Plans and       Ongoing         Implementation Plan
                     Monitoring            Training Materials                               deadlines
   642-644         Implementation,            Compliance              Various,       Will occur during each
                  Enforcement, and        Reviews and Audits          Ongoing       Independent Monitoring
                     Monitoring                                                        period for each IMR
   645-651         Implementation,        Community Surveys           180 Days          August 28, 2019
                  Enforcement, and                                   & every two
                     Monitoring                                      years after
   652-655         Implementation,        Monitoring Plan and          90 Days           May 30, 2019;
                  Enforcement, and        Review Methodology                         draft by May 15, 2019
                     Monitoring
      656          Implementation,       Monitoring Technical         Ongoing              Ongoing
                  Enforcement, and           Assistance and
                     Monitoring           Recommendations
   661-665         Implementation,       Written Public Reports      Semi-annual           Draft by
                  Enforcement, and                                                    September 30, 2019
                     Monitoring
      667          Implementation,       Coordination with the        Ongoing              Ongoing
                  Enforcement, and     Office of Inspector General
                     Monitoring
      668          Implementation,      Maintain regular contact      Ongoing              Monthly
                  Enforcement, and          with the Parties
                     Monitoring
      669          Implementation,     Monitor will participate in    Quarterly            Quarterly
                  Enforcement, and     meetings with the Coalition
                     Monitoring
   670-671         Implementation,      Communication with the        Ongoing              Ongoing
                  Enforcement, and         Parties, Collective
                     Monitoring        Bargaining Representatives,
                                             and the Public


TENTATIVE SCHEDULE AND SITE VISITS
The IMT will conduct compliance reviews and data analysis on an ongoing basis throughout
the monitoring project. We will also conduct many on-site visits during Year One. Our site
visit activities may include, but are not limited to, reviewing on-site records, policies, proce-
dures, training curricula, and various data sources; direct observations of training sessions;
interviews; ride-alongs; and meetings, conversations, and discussions with the Parties, per-
sonnel, community members, and external stakeholders about specific consent decree re-
quirements, progress, and plans to achieve compliance.
                                                                                                             19
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 24 of 78 PageID #:5411


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


            IMT members have already committed to attending and observing the CPD’s Officer Well-
            ness Summit in June 2019 and the entire IMT will conduct a weeklong site visit in Chicago
            in July 2019. And because many of our team members are local, IMT members meet nearly
            every week with the Parties and members of the Chicago community. IMT members have
            already attended, for example, CPD strategic planning meetings, school resource officer
            meetings, CPD Pre-Service Captains’ training, and several community meetings.


            SUMMARY OF TASKS PERFORMED TO DATE
            Since Judge Dow appointed Ms. Hickey as the Independent Monitor on March 1, 2019, she
            and the IMT have engaged in start-up activities.23 For example, IMT members have held
            weekly meetings and conversations with the Parties, including introductory meetings with
            key personnel from the OAG, the City, the CPD, the Police Board, COPA, the Office of the
            Inspector General, the Deputy Inspector General for Public Safety, and the Coalition (¶669).

            Many of the meetings and conversations addressed the need for a regular system of con-
            tacts and protocols among all entities involved in the monitoring process, including a
            standing conference call, conference schedules, and a mechanism for secure, password-
            protected communications.

            On March 21, 2019, Monitor Hickey convened the entire IMT for an orientation and training
            session, which addressed each aspect of the consent decree and outlined the research,
            legal, and administrative support available to the team. The meeting included interactions
            with the OAG personnel who are responsible for enforcing the consent decree’s require-
            ments.

            On March 22, 2019, the IMT met with senior members of the City to make introductions,
            receive an executive-level briefing on reform activities underway at the CPD and other City




            23
              This section addresses the components listed in our first proposal under the subheading “Prepare
            for Monitoring,” which is available on the Chicago Police Consent Decree website. See Schiff Hardin-
            CNA Monitoring Team, City of Chicago Police Department Independent Monitoring Proposal, CHICAGO
            POLICE CONSENT DECREE (September 4, 2018), 20, available at http://chicagopolicecon-
            sentdecree.org/wp-content/uploads/2018/09/Schiff-Hardin-CNA-Proposal.pdf.
20
      Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 25 of 78 PageID #:5412


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


entities, and begin discussions between their representatives and IMT members responsible
for the key components of the consent decree.

We have also been working to establish the public’s access to the IMT. We are exploring
options for conducting traveling office hours in local communities. We have also started
developing a website, www.CPDmonitoringteam.com, which will include a portal for com-
munity and officer inquiries, comments, and suggestions.

Our website will feature the IMT’s formal Independent Monitoring Reports and also shorter,
narrative reports about the monitoring initiative to update the public on the progress of the
monitoring effort and compliance in each of the ten substantive areas in the consent decree.
The website will also include contact information for IMT members; a regularly updated
calendar of monitoring meetings and events; a portal for receiving public comments, sug-
gestions, and questions; and summaries of our budgets and accounting. We will design the
website so that it is easy to navigate and Section 508 compliant.24

Further, as part of our start-up efforts, we reviewed each section of the consent decree,
noting deadlines for deliverables in Year One, including past due deadlines25 and delivera-
bles with specific deadlines. The IMT also reviewed various documents submitted by the
Parties, including a draft consent decree project list, proposed protocols for access to data,
and the CPD’s directives system.

The IMT’s Community Engagement Team has also been active since March 1, developing
an organizational structure and establishing goals, principles, and draft language for public
outreach events. For example, beginning in March 2019, the Community Engagement Team
began holding meetings with community stakeholders and Chicago organizations to begin
its outreach efforts and to obtain suggestions and input regarding this Monitoring Plan.




24
   Section 508 is a government-wide IT accessibility program administered by the U.S. General Ser-
vices Administration that encourages units of government to increase IT accessibility in accordance
with the Rehabilitation Act of 1973. More information about Section 508 compliance is available
online. See United States General Services Administration, Section 508, www.section508.gov.
25
   Some requirements within the consent decree have deadlines that have passed. While Judge Dow
signed the consent decree on January 31, 2019, the consent decree did not become effective until
the monitor was appointed on March 1, 2019.
                                                                                                      21
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 26 of 78 PageID #:5413


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


            Overall, members of the IMT, including our Community Engagement Team, have attended
            numerous community meetings or events and met with many members of the Chicago
            community.


            COMMUNITY ENGAGEMENT ACTIVITIES
            The Community Engagement Team is a critical part of the IMT.26 Our Community Engage-
            ment Team embodies our collaborative approach to this monitoring work. The Community
            Engagement Team is comprised of experienced Chicago community members, experts in
            police-community relations, lawyers, and academic scholars. These members work to-
            gether to meaningfully engage Chicago’s communities and ensure their participation
            throughout the monitoring process. The Community Engagement Team will also work
            closely with the Monitor, Deputy Monitors, and Associate Monitors to assess the commu-
            nity component of compliance with the consent decree.

            The Community Engagement Team has a critical role in monitoring levels of trust, senti-
            ment, and improved relationships between the stakeholders to the consent decree. Its work
            is equally important in the IMT’s work to create sustainable change at the City and the CPD
            and to measure compliance with specific policy, training, and procedural changes required
            by the consent decree. In its 2017 report, the DOJ found that “the impact of CPD's pattern
            or practice of unreasonable force fall heaviest on predominantly black and Latino neigh-
            borhoods.”27 The DOJ also found that people in many neighborhoods in Chicago lack con-
            fidence that “their police force cares about them and has not abandoned them, regardless
            of where they live or the color of their skin.”28

            The City and the CPD cannot function effectively when the City and the CPD lack trust from
            the communities they serve. Effective policing will require both procedural and cultural
            change and improved relationships between the City and the CPD and the communities




            26
               See Figures 1 and 2 on pages 5 and 6, above.
            27
               DOJ Civil Rights Division and United States Attorney’s Office Northern District of Illinois, Investi-
            gation of Chicago Police Department (January 13, 2017) at 4, available at http://chicagopolicecon-
            sentdecree.org/wp-content/uploads/2018/01/DOJ-INVESTIGATION-OF-CHICAGO-POLICE-DEPT-
            REPORT.pdf.
            28
               Id. at 15.
22
      Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 27 of 78 PageID #:5414


               Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


they serve. The Community Engagement Team will encourage improved relationships based
on respect, trust, and partnership, which are upheld by transparency and rational account-
ability.

The Community Engagement Team’s role throughout this process will be to facilitate com-
munity engagement regarding the IMT’s work. The following definition reflects what we
mean by community engagement:

           Community engagement is the participation of members of a commu-
           nity in assessing, planning, implementing, and evaluating solutions to
           problems that affect them. It involves interpersonal trust, communica-
           tion, and collaboration. Community is not solely defined by geographic
           boundaries and may include residents, consumers of services, commu-
           nity organizations and institutions, neighborhood associations, busi-
           nesses and workers, cultural communities, advocacy groups, students,
           youth, powerful voices, and less powerful voices of all types.29

We also recognize that high-quality and transparent engagement enables the IMT to mon-
itor trust and community relationships. To facilitate quality transparent engagement, we
have developed the following principles:

              Clarity of Purpose during meetings and engagements. We will explain the IMT’s
               role, its authority and limitations, as well as the specific purpose of the engage-
               ment activity (e.g., inform, update, and/or gather input).


              Inclusion of voices and information across communities. The Community En-
               gagement Team will make maximum effort to be expansive and inclusive in its
               outreach efforts, methods, and overall accessibility.


              Safe Places and Spaces during every meeting and engagement, with estab-
               lished ground rules for participating and protections in place against repercus-
               sions for participating.

29
  We adapted this broad definition from one developed by the City of Minneapolis, and it describes
our approach well. See City of Minneapolis, Proposed Definition of Community Engagement (2008),
available   at      http://www.minneapolismn.gov/www/groups/public/@communications/docu-
ments/webcontent/convert_262934.pdf.
                                                                                                     23
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 28 of 78 PageID #:5415


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One




               Trustworthiness and credibility developed and maintained by the IMT within the com-
                munity. This requires that we are honest about our role and its limitations, accurate in
                conveying information, consistent in our approach across all engagements, and relia-
                ble about follow-through. If we field questions, we will respond quickly or pass the
                question along to someone who can respond quickly so that we communicate our
                genuine interest, empathy, and desire to be helpful.

            With this understanding of the role of the Community Engagement Team and our funda-
            mental principles of engagement, our first-year work will include the following two key
            elements:

            1. The IMT will maximize community input based on specific requirements in the
            consent decree, as well as create opportunities and conduits to enhance commu-
            nity engagement more broadly.

            We will reach out to diverse community voices—we will welcome the voices of everyone
            who has been marginalized, those who have had little involvement in police reform in Chi-
            cago, and those organizations that have played an important role in police reform to date.
            We will make every effort to connect with the neighborhoods, community groups, faith-
            based communities, activists, and residents in all areas of Chicago. Our communication and
            outreach methods will include, but not be limited to, the following methods:


               A website for keeping the public informed (¶664). The site will include the bi-annual
                reports and details of our community participation and a portal for community mem-
                ber and officer input. Community voices will play an important part in the reform pro-
                cess. The website will also feature a calendar of our community meetings and engage-
                ment activities.


               Social media as a means of engaging and informing the community. While the decree
                limits, to a certain extent, what information the team can release (¶672), we will use
                every method available to maintain transparency of the monitoring process and give
                residents a voice in the reform process.


24
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 29 of 78 PageID #:5416


           Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


   Quarterly meetings with the Coalition. The Coalition is “committed to monitoring, en-
    forcing, and educating the community about” the consent decree (¶669), and the IMT is
    committed to updating the Coalition on the monitoring process.


   Public meetings to provide updates on our activities, educate the public on the role of
    the IMT, and gather input regarding policies and police-community relations (¶670). In
    planning meetings, we will consider geographic distribution across neighborhoods and
    geographic concentration by race or other demographic factors. We will make efforts
    to reach out to communities that historically have been most affected by police miscon-
    duct and are often the most difficult to reach. The Community Engagement Team pre-
    fers meetings with dialogue-based formats and will adhere to the principles of engage-
    ment outlined above.

2. The IMT believes that trust between the community and police will not improve
solely because the City and CPD improve internal functions and policies; improving
trust requires intentional efforts by the City and CPD to repair harm and show
respect.

All internal City and CPD functions and policies must focus on implementing changes in
ways that substantively improve relationships between community members and City and
CPD personnel. Repairing harm, building community trust, and improving community sen-
timent are important aspects of the consent decree. For these reasons, the City and the CPD
must incorporate specific steps to repair harm, build trust, and improve sentiment through-
out the monitoring process. The IMT’s Community Engagement Team looks forward to full
collaboration with the OAG, relevant members of the City, and all members of the CPD to
engage in ongoing discussions about how new policies will be implemented using proce-
dural justice standards and methods.

The Community Engagement Team will act as observers and assessors where and when
police officers and the public meet and will learn how community members experience the
CPD and other City entities. The Community Engagement Team will provide these important
insights to assist with our determinations of compliance with the consent decree’s man-




                                                                                                 25
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 30 of 78 PageID #:5417


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


            dates. The Community Engagement Team will capture themes gleaned from its regular
            participation in community meetings and interactions with community members and share
            them with the IMT.


            COMMUNITY SURVEY
            The IMT will conduct the first of several (bi-annual) community surveys by September 1,
            2019.30 The consent decree requires the IMT to conduct a reliable, representative, and com-
            prehensive survey of Chicago community members covering several important topics, such
            as “perceptions of CPD’s services, trustworthiness, community engagement, effectiveness,
            responsiveness, handling of misconduct complaints and investigations, and interactions
            with members of the Chicago community” (¶646). The University of Illinois at Chicago In-
            stitute for Policy and Civic Engagement will design and conduct the surveys with the Uni-
            versity of Chicago’s National Opinion Research Center (NORC), pending negotiations. The
            City and the CPD will cooperate with the design and delivery of the surveys (¶649), and the
            survey results will be made public (¶650).




            30
              Paragraph 645 requires the IMT to conduct this survey within the first 180 days after the effective
            date of the consent decree.
26
      Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 31 of 78 PageID #:5418


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One




                           Independent Monitoring Reports

The IMT will release two Independent Monitoring Reports (IMRs) each year, as required by
¶661. IMR-1 will cover the first 6-month monitoring period of March 1, 2019, through Au-
gust 31, 2019. IMR-2 will cover the second 6-month monitoring period of September 1,
2019, through February 29, 2020.31 The IMRs will summarize monitoring activities, including
data analysis and reviews and audits conducted during the six-month reporting periods.
The IMRs will also summarize the IMT’s determinations of preliminary, secondary, and full
compliance for each paragraph reviewed or explain why the IMT was unable to adequately
assess a requirement under review. We expect the IMRs to be comprehensive, as they will
reference specific data and information we use to make determinations of compliance. IMRs
will also include relevant data and observations from the Community Engagement Team.

Together with the IMRs, the IMT will also issue summary, narrative reports about the mon-
itoring progress and the extent to which the City and the CPD is achieving compliance in
the ten substantive areas of the consent decree.

The IMT may also release Special Reports when it deems necessary (¶665). These reports
may address issues or concerns that arise during the monitoring project.

All reports will be posted on our website: www.CPDmonitoringteam.com, which will be avail-
able in June 2019 (¶664) and will be Section 508 compliant.32




31
   We will provide a copy of the IMR to the Parties in draft form no more than 30 days after the end
of the reporting period (¶663).
32
   More information about Section 508 compliance is available online. See United States General
Services Administration, Section 508, www.section508.gov.
                                                                                                       27
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 32 of 78 PageID #:5419


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One




                       Conclusion and Looking Ahead

            As this Monitoring Plan outlines, during Year One, the IMT must focus on a number of
            immediate and short-term requirements in the consent decree. As important as this early
            work is, the IMT, the Parties, relevant City personnel, CPD personnel, and members of Chi-
            cago communities should consider this first year to be “building the foundation” for sus-
            tainable reform.

            Much of the work required of the City and the CPD during Year One, for example, involves
            internal planning and policy development addressing each of the ten topic areas in the
            consent decree. After the City and the CPD successfully complete this work, it will naturally
            lead into entity-wide and unit-specific training of various kinds and at various levels in the
            organizations. The IMT will likely spend significant time monitoring training implementa-
            tion and progress in the following years. The IMT will also work closely with the Parties and
            the new leadership at the State and City levels to learn, assess, and integrate their goals
            and visions for the City and the CPD. Our focus on the various topic areas of the consent
            decree may shift over time based on the City’s and the CPD’s progress regarding the foun-
            dational elements of the consent decree. The monitoring plans for subsequent years will
            reflect those shifts.

            There are, however, several elements of the IMT’s work that will remain consistent over
            time. The Community Engagement Team will remain involved with local and broad-based
            groups invested in police reform in Chicago, both providing and disseminating information
            by reaching out to the community and collecting information. Likewise, the IMT community
            surveys, which will also solicit input from CPD members, will continue throughout the mon-
            itoring project, so that the Parties, the City, and the CPD have ongoing community-oriented
            information to factor into their plans and work. In subsequent years, we will plan for di-
            rected outreach, beyond the community survey, to Chicago police officers to obtain their
            feedback and experiences regarding the elements of the consent decree. Our Associate
            Monitors and analysts will also continually conduct rigorous and thorough measurements
            and analysis.

28
      Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 33 of 78 PageID #:5420


             Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One


Our principles will consistently lead us throughout the monitoring process: transparent
community engagement and participation; independent reviews of police policies and prac-
tices; and regular communication among OAG, the City, the CPD, the Police Board, COPA,
the Office of the Inspector General (OIG), the Deputy Inspector General for Public Safety
(Deputy PSIG), members of the Coalition, collective bargaining representatives, and mem-
bers of Chicago communities.

We note the limits of this initial Monitoring Plan. We have just begun to learn about that
the issues covered by the consent decree. Any plan is subject to change, and that is espe-
cially true of a plan developed at the outset of a monitoring project as complex and com-
prehensive as this one. As a result, we expect that we may need to add to, subtract from, or
modify various aspects of this monitoring plan. This monitoring plan should be viewed as
the best estimate of what we expect to monitor during this first year, but that may change
as our work proceeds. We will publicly report and explain any major changes in our moni-
toring plan either in our Independent Monitoring Reports or in some other manner so that
the public can keep current with our work.

When Judge Dow approved the consent decree, he set the stage for the years ahead:

        The State of Illinois and the City of Chicago have entered into this consent
        decree with the goal of using it as a vehicle for solving the common prob-
        lems . . . in a manner that defuses tension, respects differences of opinion,
        and over time produces a ‘lawful, fair, reasonable, and adequate’ result for
        everyone involved.33

The IMT is eager to begin this process with this Monitoring Plan and thankful for the op-
portunity.




33
  See Memorandum Opinion and Order Approving Proposed Consent Decree (January 31, 2019), 16,
available at http://chicagopoliceconsentdecree.org/wp-content/uploads/2019/02/Order-Approv-
ing-Consent-Decree.pdf; also available at Illinois v. City of Chicago, No. 17-cv-6260, 2019 WL 398703.
                                                                                                         29
     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 34 of 78 PageID #:5421


            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One




                       Attachment 1. Deadlines before March 2020




30
                                     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 35 of 78 PageID #:5422
                                                             Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                  IMT                                                                                                               Initial
    ¶               Consent Decree ¶ Language                    Deadline(s)   Member(s)                     Data Sources*                                    Metrics/Measures*                      IMR
                                                                               Responsible                                                                                                         Period**
*  During the monitoring process, the data sources and metrics/measures the IMT will use may adjust from the summaries noted in this Attachment. Throughout
   this document, "best practices" refers to the definition in ¶730 of the consent decree.
** IMR stands for Independent Monitoring Report. Paragraphs in IMR-1 will also be in IMR-2.
Community Policing
13      In 2017, the Superintendent accepted CPAP's recom-        May 30,       Rickman,     CPD plan and policies for implementing the          Measure extent to which the CPD plan, poli-        IMR-1
        mendations, and CPD began to implement some of             2019         Coldren,     Community Policing Advisory Panel (CPAP)            cies, and training reflect the eight CPAP rec-
        the recommendations, namely, the creation of the Of-                      Felix      recommendations; CPAP report; training              ommendations, including the 39 sub-recom-
        fice of Community Policing, which reports directly to                                curricula regarding CPAP recommendations.           mendations.
        the Superintendent and is responsible for overseeing
        the implementation of CPD's community policing ef-
        forts. CPD will, within 90 days of the Effective Date,
        develop a plan, including a timeline, for implementing
        CPAP's recommendations.
14      Within 180 days of the Effective Date, CPD will re-      August 28,     Rickman,     All policies relevant to the Office of Commu-       Measure extent to which specific segments          IMR-2
        view and, to the extent necessary, revise all relevant     2019         Coldren,     nity Policing and to offices or entities that re-   and elements of each policy reflect commu-
        policies to clearly delineate the duties and responsi-                    Felix      port to the Office of Community Policing;           nity policing best practices; evidence that CPD
        bilities of the Office of Community Policing and any                                 training curricula regarding community po-          reviewed policies regarding community polic-
        other offices or entities that report to the Office of                               licing policies; CPAP recommendations;              ing; evidence that CPD developed and con-
        Community Policing.                                                                  CPAP report.                                        ducted training regarding community polic-
                                                                                                                                                 ing policies.
15      With the assistance of the Office of the Community       August 28,     Rickman,     All relevant guidance provided to CPD com-          Measure extent to which the guidance pro-          IMR-2
        Policing, CPD will ensure its command staff develops       2019         Coldren,     mand staff for ensuring that department-            vided to CPD command staff reflects commu-
        crime reduction and problem-solving strategies that                       Felix      wide and district-wide crime reduction strat-       nity policing best practices; number and per-
        are consistent with the principles of community polic-                               egies are consistent with community polic-          centage of staff who have reviewed the guide-
        ing. To achieve this outcome, CPD will: a. within 180                                ing; records indicating individual CPD staff’s      lines; and number of crime reduction strate-
        days of the Effective Date provide CPD’s command                                     review of the guidelines; records indicating        gies reviewed by the Deputy Chief (including
        staff methods and guidance, in writing, for ensuring                                 Deputy Chief's review of crime reduction            how the review was conducted).
        that department-wide and district-level crime reduc-                                 strategies; interviews with community mem-
        tion strategies are consistent with the principles of                                bers; records regarding district-level imple-
        community policing; b. require CPD's staff to review                                 mentation efforts.
        department-wide and district-level crime reduction
        strategies implemented under their command, as ap-
        propriate, in order to ensure they incorporate prob-
        lem-solving techniques and are consistent with the
        principles of community policing; and c. designate the
        Deputy Chief of the Office of Community Policing to
        review and provide written feedback on implemented
        department-wide and district level crime reduction
        strategies, excluding operational strategies that are
                                                                                                                                        31
                                   Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 36 of 78 PageID #:5423
               Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                  IMT                                                                                                             Initial
¶                Consent Decree ¶ Language                       Deadline(s)   Member(s)                    Data Sources*                                   Metrics/Measures*                      IMR
                                                                               Responsible                                                                                                       Period**
     determined on a day-to-day or short term basis, to
     ensure they are community oriented and consistent
     with the principles of community policing.
18   The City will establish and coordinate regular meet-         Quarterly     Rickman,     Meeting dates, agendas, and minutes; inter-       Number and types of issues discussed at the        IMR-1
     ings, at minimum quarterly, with representatives                           Coldren,     views with community members.                     meetings; responsibilities for specific actions
     from City departments, sister agencies, and CPD to                           Felix                                                        assigned; records regarding progress or com-
     collaborate on developing strategies for leveraging                                                                                       pletion of assignments.
     City resources to effectively and comprehensively ad-
     dress issues that impact the community's sense of
     safety, security and well-being. The City departments
     and agencies will include, but not be limited to, the
     Department of Streets and Sanitation, the Depart-
     ment of Buildings, the Chicago Fire Department, the
     Department of Business Affairs and Consumer Protec-
     tion, the Department of Planning and Development,
     the Office of Emergency Management and Commu-
     nication People with Disabilities, the Department of
     Public Health, the Department of Family and Support
     Services, the Chicago Public Schools, the Chicago
     Housing Authority, and the Chicago Park District. If
     after two years the City concludes that less frequent
     meetings would be more effective, it may propose an
     alternative schedule subject to Monitor approval.
20   Within 180 days of the Effective Date, CPD will de-          August 28,    Rickman,     Policy prohibiting transport of individuals;      Measure extent to which new policies are           IMR-2
     velop and institute a policy prohibiting the transport         2019        Coldren,     relevant training curricula; records of train-    "plainly written, logically organized, and use
     of individuals with the intent to display or leave them                      Felix      ing delivery; records regarding training eval-    clearly defined terms" (¶626); number of staff
     in locations where known rivals or enemies live or                                      uation; interviews with supervisors; inter-       trained; information regarding how staff learn
     congregate.                                                                             views with community members.                     about (i.e., who identifies and who communi-
                                                                                                                                               cates) known rivals or enemies and where
                                                                                                                                               they live or congregate.
32   Within 180 days of the Effective Date, CPD will re-          August 28,    Rickman,     All CPD policies and guidance regarding           Measure extent to which policies address           IMR-2
     view and revise its current policies relating to youth         2019;       Coldren,     youth and children; all training curricula re-    community concerns (Civil Rights Findings,
     and children and, within 365 days, will revise its train-     February       Felix      garding youth and children; interviews with       Police Accountability Task Force, CPAP, etc.)
     ing, as necessary, to ensure that CPD provides officers       29, 2020                  community members.                                and reflect community policing best practices
     with guidance on developmentally appropriate re-                                                                                          and policing in schools best practices.
     sponses to, and interactions with, youth and children,
     consistent with the provisions of this Agreement and
     as permitted by law.
39   Before the 2019-2020 school year begins, in con-             September     Rickman,     Records regarding the development and ap-         Measure extent to which the screening criteria     IMR-1
     sultation with CPS and considering input from CPD              3, 2019     Coldren,     plication of the screening criteria for identi-   reflect best practices for school resource of-
     members, including officers assigned to work in CPS                          Felix      fying officers qualified to work in Chicago       ficers and police officers working in public

                                                                 32
                                   Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 37 of 78 PageID #:5424
                                                             Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                  IMT                                                                                                           Initial
¶                Consent Decree ¶ Language                       Deadline(s)   Member(s)                   Data Sources*                                  Metrics/Measures*                      IMR
                                                                               Responsible                                                                                                     Period**
     schools, school personnel, families, students, and                                      Public Schools (CPS); records indicating how    schools; extent to which officers are screened
     community stakeholders, CPD will develop and imple-                                     CPD officers are screened for assignment to     on the criteria; extent to which school work
     ment screening criteria to ensure that all officers as-                                 CPS, and how assignments to CPS are made;       assignments are made using fair and profes-
     signed to work in CPS schools have the qualifications,                                  records regarding ongoing performance re-       sional processes; extent to which CPD officers
     skills, and abilities necessary to work safely and effec-                               view of CPD officers according to the screen-   working in CPS are evaluated based on the
     tively with students, parents and guardians, and                                        ing criteria; interviews with community         screening and other criteria; extent to which
     school personnel. Only CPD officers who satisfy the                                     members.                                        consultation with community members is
     screening criteria will be assigned to work in CPS                                                                                      meaningful and effective.
     schools.
40   Before the 2019-2020 school year begins, in con-            September      Rickman,     Records regarding the development of the        Measure extent to which the CPD school of-         IMR-1
     sultation with CPS and considering input from CPD             3, 2019      Coldren,     CPD school officer policy; records regarding    ficer policy reflects community policing best
     members, including officers assigned to work in CPS                          Felix      the IMT review of the policy; records regard-   practices, and extent to which the policy re-
     schools, school personnel, families, students, and                                      ing any training conducted regarding this       flects best practices regarding school re-
     community stakeholders, CPD will develop a policy                                       policy; and records reflecting CPD response     source officers and police officers working in
     that clearly defines the role of officers assigned to                                   to the IMT review.                              schools; extent to which consultation with
     work in CPS schools. This policy will be reviewed by                                                                                    community members is meaningful and effec-
     the Monitor by the end of 2019. Any suggested revi-                                                                                     tive.
     sions by the Monitor that are adopted by CPD will be
     implemented by CPD before the 2020-2021 school
     year. The policy will reflect best practices and will in-
     clude, but not be limited to: a. the duties, responsibil-
     ities, and appropriate actions of officers assigned to
     work in CPS schools and school personnel, including
     an express prohibition on the administration of
     school discipline by CPD officers; b. selection criteria
     for officers assigned to work in CPS schools; c. the re-
     quirement that officers assigned to work in CPS
     school receive initial and refresher training; and d. the
     collection, analysis, and use of data regarding CPD ac-
     tivities in CPS schools.
42   CPD officers assigned to work in CPS schools will re-        February      Rickman,     The training curriculum, training develop-      Measure extent to which the training curricu-      IMR-2
     ceive specialized initial and annual refresher training      29, 2020      Coldren,     ment processes, including community input;      lum reflects the elements required by this par-
     that is adequate in quality, quantity, scope, and type,                      Felix      interviews with community members.              agraph; extent to which the training curricu-
     and that addresses subjects including, but not limited                                                                                  lum reflects best practices for school resource
     to: a. school-based legal topics; b. cultural compe-                                                                                    officer training.
     tency; c. problem-solving; d. the use of de-escalation
     techniques, use of restorative approaches, and avail-
     able community resources and alternative response
     options; e. youth development; f. crisis intervention; g.


                                                                                                                                     33
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 38 of 78 PageID #:5425
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                    IMT                                                                                                           Initial
¶                 Consent Decree ¶ Language                        Deadline(s)   Member(s)                   Data Sources*                                  Metrics/Measures*                      IMR
                                                                                 Responsible                                                                                                     Period**
     disability and special education issues; and h. meth-
     ods and strategies that create positive interactions
     with specific student groups such as those with lim-
     ited English proficiency, who are LGBTQI, or are expe-
     riencing homelessness. The training will be developed
     and delivered in accordance with the requirements of
     the Training section of this Agreement.
43   The curricula, lesson plans, and course materials used         December      Rickman,     Training documents; source document ma-         Completeness of training materials and extent      IMR-2
     in initial training provided before the 2019-2020               31, 2019;    Coldren,     terials; documentation of community stake-      to which they reflect paragraph requirements;
     school year will be reviewed by the Monitor by the             September       Felix      holder input.                                   extent to which training materials align with
     end of 2019. Any suggested revisions by the Monitor              8, 2020                                                                  best practices.
     that are adopted by CPD will be implemented by CPD
     before the 2020-2021 school year.
44   Before the 2019-2020 school year begins, CPD will              September     Rickman,     Documentation of meetings to develop a          Measure extent to which MOUs detail and            IMR-1
     undertake best efforts to enter into a memorandum                3, 2019     Coldren,     memorandum of understanding (MOU);              specify procedures.
     of understanding with CPS, to clearly delineate au-                            Felix      MOUs and other related documents.
     thority and specify procedures for CPD officer inter-
     actions with students while on school grounds, con-
     sistent with the law, best practices, and this Agree-
     ment.
45   By January 1, 2020, and annually thereafter, District          January 1,    Rickman,     Community recommendations from each of          Number of completed plans; Number of rec-          IMR-2
     Commanders will review their district's policing strat-          2020        Coldren,     the 22 Police districts as compiled by CPD,     ommendations from community members
     egies, with input from the District Advisory Commit-                           Felix      including the processes through which these     and number of documented responses by dis-
     tees and the Office of Community Policing, to ensure                                      recommendations are solicited and devel-        trict personnel; extent to which community
     the strategies are consistent with the principles of                                      oped; CPD response to these recommenda-         member participation reflects demographics
     community policing. This review will include, but not                                     tions; Community Policing Plan; district        of the district and protected populations
     be limited to: a. reviewing available district resources                                  plans; District Commanders.                     within the district.
     and personnel assignments; b. identifying methods to
     support their district's ability to effectively problem
     solve, including collaborating with City departments,
     services, and sister agencies; and c. identifying dis-
     trict-level CPD members, as needed, to assist mem-
     bers of the community with access to police and City
     services, including community members who have ex-
     perienced previous challenges, such as LGBTQI indi-
     viduals, religious minorities, immigrants, individuals
     with disabilities, individuals in crisis, homeless individ-
     uals, and survivors of sexual assault and domestic vi-
     olence.
46   Within 180 days of the Effective Date, and as ap-              August 28,    Rickman,     Community Policing Plan; district plans; Dis-   Evidence of CPD district-level solicitation and    IMR-2
                                                                      2019        Coldren,     trict Commanders; district-level community

                                                                   34
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 39 of 78 PageID #:5426
                                                              Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                   IMT                                                                                                                 Initial
 ¶                Consent Decree ¶ Language                       Deadline(s)   Member(s)                      Data Sources*                                    Metrics/Measures*                       IMR
                                                                                Responsible                                                                                                           Period**
      propriate thereafter, CPD will solicit, consider, and re-                    Felix       meeting minutes and documentation; dis-             action on community feedback and input re-
      spond to input, feedback, and recommendations                                            trict-level community surveys or other              garding policing efforts and strategies, in-
      from the community in each district about its policing                                   sources of documentation and input.                 cluding documentation regarding the meth-
      efforts and strategies. Such practices may include, but                                                                                      ods employed to solicit that input and feed-
      are not limited to, direct surveys, community meet-                                                                                          back.
      ings, beat community meetings, and engagement
      through social media. CPD will identify strategies for
      soliciting input from individuals that reflect a broad
      cross section of the community each district serves.
47    Within 180 days of the Effective Date, CPD will de-         August 28,     Rickman,      Documentation regarding any procedures              Existence of developed procedures and re-           IMR-2
      velop procedures to annually evaluate the effective-          2019         Coldren,      developed by CPD to annually evaluate the           lated policies and training curricula.
      ness of the Department's efforts and strategies for                          Felix       effectiveness of community policing and
      building community partnerships and using problem-                                       problem-solving; and documentation re-
      solving techniques aimed at reducing crime and im-                                       garding any policies or training developed
      proving quality of life. CPD will determine any neces-                                   and implemented in support of these proce-
      sary adjustments based on its annual evaluation.                                         dures; interviews with community members.
Impartial Policing
58    Within 90 days of the Effective Date, CPD will clarify       May 30,      Rosenbaum,     Police officers; all policies and Standard Op-      Measure extent to which relevant policy and         IMR-1
      in policy that CPD officers will permit members of the        2019        Coldren, Sun   erating Procedures (SOPs) relevant to police        SOPs completely and accurately cover and
      public to photograph and record CPD officers in the                                      services in public places (or areas where of-       protect these recording activities by commu-
      performance of their law enforcement duties in a                                         ficers have no reasonable expectation of pri-       nity members; training covers this policy and
      public place, or in circumstances in which the officer                                   vacy); trainers; all relevant training materials;   impacts students; training methods are evi-
      has no reasonable expectation of privacy. The policy                                     body worn camera footage; seek community            dence-based; body worn camera footage
      will also provide that officers may take reasonable ac-                                  member input (¶52); public postings of inter-       demonstrates officers’ compliance with this
      tion to maintain safety and control, secure crime                                        actions between community members and               policy; officers’ demonstrate knowledge of
      scenes and accident sites, protect the integrity and                                     the police.                                         relevant policy and SOP; extent to which ex-
      confidentiality of investigations, and protect the                                                                                           ceptions to the policy (if any) were supported.
      safety of officers or others.
60    Within 365 days of the Effective Date, CPD will de-          February     Rosenbaum,     Members of religious communities (¶52); po-         Measure extent to which relevant policy and         IMR-2
      velop and implement a policy guiding officers' inter-        29, 2020     Coldren, Sun   lice officers; all policies and SOPs relevant to    SOPs completely and accurately address
      actions with members of religious communities. The                                       police interactions with members of reli-           proper protocol for interacting with members
      policy will include, but not be limited to, instruction                                  gious communities; trainers; all relevant           of religious communities; training covers this
      on interacting and searching individuals with gar-                                       training materials; body worn camera foot-          policy and SOP and impacts students; training
      ments or coverings of religious significance.                                            age.                                                methods are evidence-based; body worn
                                                                                                                                                   camera footage and community surveys show
                                                                                                                                                   officers’ compliance with this policy; officers’
                                                                                                                                                   awareness of the relevant policy.
61    Within 180 days of the Effective Date, CPD will re-         August 28,    Rosenbaum,     Community      members      who    identify   as    Measure extent to which relevant policy and         IMR-2
      view and, as necessary, revise its policies guiding CPD       2019        Coldren, Sun                                                       SOPs completely and accurately address

                                                                                                                                          35
                                   Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 40 of 78 PageID #:5427
               Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                 IMT                                                                                                               Initial
¶                Consent Decree ¶ Language                      Deadline(s)   Member(s)                     Data Sources*                                   Metrics/Measures*                       IMR
                                                                              Responsible                                                                                                         Period**
     members' interactions with transgender, intersex, and                                   transgender, intersex, and gender noncon-         proper protocol for interacting with persons
     gender non-conforming individuals, including proto-                                     forming; police officers; all policies and SOPs   in these gender groups; extent to which train-
     cols for arrests, pat downs and searches, transporta-                                   relevant to police interactions with members      ing covers this policy and SOP and impacts
     tion, and detention, in order to ensure that, at a min-                                 of these communities; trainers; all relevant      students; extent to which training methods
     imum: a. terms are properly defined; b. CPD members                                     training materials; body worn camera foot-        are evidence-based; extent to which body
     address individuals, using the names, pronouns, and                                     age; police arrest records; seek community        worn camera footage and community surveys
     titles of respect appropriate to the individual's gender                                member input (¶52).                               show that officers comply with this policy; ex-
     identity as expressed or clarified by the individual; c.                                                                                  tent to which exceptions to this policy (if any)
     CPD members refer to individuals in documentation                                                                                         were supported.
     by the name and gender identity as expressed or clar-
     ified by the individual, in addition to the information
     provided on the individual's government-issued iden-
     tification; d. where same-sex pat downs or searches
     are required by law or CPD policy, CPD members will
     respect the gender identity as expressed or clarified
     by the individual and not rely on proof of the individ-
     ual's gender identity, such as an identification card,
     except when a pat down is immediately necessary and
     waiting for an officer of the same gender would com-
     promise officer or public safety; e. absent exigent cir-
     cumstances, a transgender, intersex, or gender non-
     conforming individual is not transported or detained
     with individuals of a different gender, and that when
     determining the gender of that individual, CPD mem-
     bers will respect the gender identity as expressed or
     clarified by the individual and not rely on proof of the
     individual’s gender identity, such as an identification
     card; and f. CPD members are prohibited from inquir-
     ing about intimate details of an individual’s anatomy,
     or medical history, except as necessary to serve a valid
     law enforcement purpose.
63   Within 180 days of the Effective Date, CPD will de-         August 28,   Rosenbaum,     Police officers; community members (¶52);         Measure extent to which relevant policy and         IMR-2
     velop and implement a policy that prohibits sexual            2019       Coldren, Sun   all policies and SOPs relevant to police sex-     SOPs completely and accurately address po-
     misconduct by CPD members. The policy will be con-                                      ual misconduct; trainers; all relevant training   lice sexual misconduct; extent to which train-
     sistent with best practices and applicable law and will                                 materials; body worn camera footage; COPA         ing covers this policy and SOP and impacts
     provide definitions of various types of sexual offenses,                                complaints.                                       students; extent to which training methods
     including those that are not criminal in nature.                                                                                          are evidence-based; extent to which body
                                                                                                                                               worn camera footage and community surveys
                                                                                                                                               show officers’ compliance with this policy; (us-
                                                                                                                                               ing both behavior and language of officers as



                                                                36
                                   Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 41 of 78 PageID #:5428
                                                            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                 IMT                                                                                                              Initial
¶                Consent Decree ¶ Language                      Deadline(s)   Member(s)                     Data Sources*                                   Metrics/Measures*                      IMR
                                                                              Responsible                                                                                                        Period**
                                                                                                                                               metrics to examine sexual misconduct); offic-
                                                                                                                                               ers’ awareness of the relevant policy.
64   Within 180 days of the Effective Date, CPD will re-        August 28,    Rosenbaum,     Community members with limited English            Measure extent to which relevant policy and        IMR-2
     view and, to the extent necessary, revise its language       2019        Coldren, Sun   proficiency (LEP) and related communities         SOPs completely and accurately address the
     access policy to provide meaningful access to CPD                                       organizations (¶52); the City’s Language Ac-      problem of timely and meaningful access and
     programs and services for individuals who have a lim-                                   cess Coordinator; police officers; all policies   proper protocols; extent to which training co-
     ited ability to speak, read, write, or understand Eng-                                  and SOPs relevant to police services that         vers this policy and SOP and impacts students;
     lish. CPD will ensure that its language access policy                                   may affect individuals with LEP; trainers; all    extent to which training methods are evi-
     provides timely and meaningful access to police ser-                                    relevant training materials; body worn cam-       dence-based; extent to which the LEP com-
     vices for individuals with limited English proficiency                                  era footage.                                      munity feels that it has access to police ser-
     ("LEP"). CPD will also require that qualified and De-                                                                                     vices, including Miranda warnings; extent to
     partment-authorized interpreters are used in accord-                                                                                      which body worn camera footage shows com-
     ance with CPD policy, including for the provision of                                                                                      pliance with the policy; whether the LEP policy
     Miranda warnings. CPD will publish its language ac-                                                                                       is posted on CPD’s website and is distributed
     cess policy on its website and, consistent with the re-                                                                                   to community-based groups serving the LEP
     quirements of Paragraph 28 of the Community Polic-                                                                                        community; officers’ awareness of the rele-
     ing section of this Agreement, make the policy avail-                                                                                     vant policy.
     able to community-based groups serving LEP com-
     munities in Chicago.
65   Within 180 days of the Effective Date, the City will       August 28,    Rosenbaum,     Language Access Coordinator (LAC); LAC's          Measure extent to which training covers this       IMR-2
     designate a language access coordinator who will co-         2019        Coldren, Sun   reports and work products; community or-          policy and SOP and impacts students; extent
     ordinate with CPD and review CPD's compliance with                                      ganizations that serve individuals with LEP;      to which training methods are evidence-
     its language access policy and Section 2-40 of the                                      all LEP-relevant policies and SOPs; trainers;     based; extent to which the limited LEP com-
     Municipal Code of Chicago. The City's language ac-                                      all relevant training materials; body worn        munity feels it has access to police services;
     cess coordinator will assess the effectiveness and ef-                                  camera footage; community members.                extent to which body worn camera footage
     ficiency of CPD's policies on an ongoing basis and will                                                                                   shows compliance with policy; officers’ aware-
     report to the Superintendent or his or her designee                                                                                       ness of the relevant policy; extent to which
     any recommendations to revise policy, if necessary.                                                                                       LAC reports are complete and accurate re-
                                                                                                                                               garding policy and training content and effec-
                                                                                                                                               tiveness; extent to which resources and au-
                                                                                                                                               thority enables LAC to fulfill its obligations.
66   Within 365 days of the Effective Date, OEMC will            February     Rosenbaum,     Chicago Office of Emergency Management            Measure extent to which relevant policies and      IMR-2
     provide training to its police communication supervi-       29, 2020     Coldren, Sun   and Communications (OEMC) trainers; tele-         SOPs completely and accurately address the
     sors, call-takers, and dispatchers (collectively, "tele-                                communicators; Language Access Coordina-          appropriate telecommunication responses
     communicators") that is adequate in quality, quantity,                                  tor; community organizations that serve the       the LEP community; extent to which training
     type, and scope, and that addresses procedures con-                                     LEP community; all LEP-relevant policies and      covers this policy and SOP and impacts tele-
     sistent with CPD policy for responding to calls requir-                                 SOPs; all relevant training materials; dispatch   communicators; extent to which training
     ing language access services.                                                           records; community members; training rec-         methods are evidence-based; extent to which
                                                                                             ords.                                             call takers and dispatchers follow policy and
                                                                                                                                               are responsive to callers’ needs; extent to
                                                                                                                                      37
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 42 of 78 PageID #:5429
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                    IMT                                                                                                                Initial
¶                 Consent Decree ¶ Language                        Deadline(s)   Member(s)                     Data Sources*                                    Metrics/Measures*                       IMR
                                                                                 Responsible                                                                                                          Period**
                                                                                                                                                   which LEP community feels that it has access
                                                                                                                                                   to police services and is treated with respect.
67   Within 180 days of the Effective Date, and as nec-             August 28,   Rosenbaum,     Language Access Coordinator; community             Measure extent to which non-English versions        IMR-2
     essary thereafter, CPD will translate its language ac-           2019       Coldren, Sun   organizations that serve the LEP community;        of the language access policy have been
     cess policy into any non-English language spoken by                                        language access policy; all non-English            translated completely and accurately as de-
     a limited or non-English proficient population that                                        translations of language access policy; CPD        termined by LEP community experts; Whether
     constitutes 5% or 10,000 individuals, whichever is less,                                   website;    community      members;      de-       all non-English versions of the language ac-
     in Chicago, as outlined in Section 2-40-020 of the Chi-                                    mographics of Chicago residents and esti-          cess policy (as well as the English vision) have
     cago municipal Code. CPD will publish translated ver-                                      mates of languages spoken.                         been posted on CPD’s website in a location
     sions of its language access policy on its website.                                                                                           that is easily accessible by the LEP community.
68   Before January 1, 2020, CPD will review and, to the            January 1,   Rosenbaum,     Community members with disabilities (¶52);         Measure extent to which relevant policy and         IMR-2
     extent necessary, revise its policies and practices for          2020       Coldren, Sun   police officers; trainers; All policies and SOPs   SOPs completely and accurately capture how
     ensuring effective communication and meaningful                                            relevant to police responses to persons with       CPD members are expected to interact with
     access to CPD programs, services, and activities for in-                                   disabilities; Community complaints; All rele-      individuals with disabilities; extent to which
     dividuals with physical, mental, or developmental dis-                                     vant training materials; body worn camera          training covers this policy and impacts stu-
     abilities. These policies will identify specific proce-                                    footage; Police reports on use of force; Social    dents; extent to which training methods are
     dures and responsibilities applicable to circumstances                                     media accounts; ADA Liaison.                       evidence-based; Extent to which persons with
     in which CPD officers encounter persons with intellec-                                                                                        disabilities report being treated in a procedur-
     tual or developmental disabilities, autism, dementia,                                                                                         ally just manner and given full access to CPD
     blindness, deafness, hearing loss, and mobility disa-                                                                                         services; extent to which body worn camera
     bilities, including, but not limited to: a. properly defin-                                                                                   footage demonstrates officers’ compliance
     ing terms related to individuals with disabilities and                                                                                        with this policy; extent to which use of force
     the disability community; b. providing reasonable ac-                                                                                         reports, community complaints, and social
     commodations, to the extent safe and feasible, in or-                                                                                         media accounts show CPD members acting
     der to facilitate CPD officer encounters with individu-                                                                                       within policy and displaying fair and impartial
     als with a disability; c. the arrest and transport of indi-                                                                                   policing behaviors. Extent to which officers
     viduals with disabilities or who require the assistance                                                                                       demonstrate knowledge of relevant policy
     of ambulatory devices; and d. using qualified and De-                                                                                         and SOP and express attitudes consistent with
     partment-authorized interpreters, consistent with                                                                                             procedural justice toward people with disabil-
     CPD policy, to communicate with people who are                                                                                                ities.
     deaf, hard of hearing, or who have a speech impair-
     ment, including for the provision of Miranda warn-
     ings.
69   Before January 1, 2020, CPD will develop a training            January 1,   Rosenbaum,     Community members with disabilities (¶52);         Measure extent to which relevant policy and         IMR-2
     bulletin that provides CPD members guidance on in-               2020       Coldren, Sun   police officers; trainers; all policies and SOPs   SOPs completely and accurately capture how
     teractions with people with disabilities, including: a.                                    relevant to police responses to persons with       CPD members are expected to interact with
     recognizing and responding to conduct or behavior                                          disabilities; Community complaints; all rele-      individuals with disabilities; extent to which
     that is related to an individual's disability, including                                   vant training materials; body worn camera          training covers this training bulletin and im-
     qualifying medical conditions such as Alzheimer's dis-                                     footage; Police reports on use of force; Social    pacts students; extent to which training meth-
     ease and diabetes; b. providing effective communica-                                       media accounts; training bulletin.                 ods are evidence-based; extent to which peo-
                                                                                                                                                   ple with disabilities report being treated in a

                                                                   38
                                   Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 43 of 78 PageID #:5430
                                                             Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                  IMT                                                                                                              Initial
¶                Consent Decree ¶ Language                       Deadline(s)   Member(s)                    Data Sources*                                  Metrics/Measures*                        IMR
                                                                               Responsible                                                                                                        Period**
     tion and minimizing barriers to communication, in-                                                                                       procedurally just manner and given full access
     cluding by incorporating sign language and other                                                                                         to CPD services; extent to which body worn
     modes of communication used by people who are                                                                                            camera footage demonstrates officers’ com-
     deaf, hard of hearing, or who have a speech impair-                                                                                      pliance with this training bulletin; extent to
     ment during police-community interactions; c. at-                                                                                        which use of force reports, community com-
     tending to the specific needs of individuals with disa-                                                                                  plaints, and social media accounts show CPD
     bilities, such as mobility devices, prosthetics, and ser-                                                                                members acting within policy and displaying
     vice animals; and d. recognizing and responding to                                                                                       fair and impartial policing behaviors; extent to
     identified abuse, neglect, or exploitation of individu-                                                                                  which officers demonstrate knowledge of rel-
     als with disabilities, including making any notifica-                                                                                    evant policy and SOP and express attitudes
     tions required by CPD policy or the law.                                                                                                 consistent with procedural justice toward
                                                                                                                                              people with disabilities.
70   Within 180 days of the Effective Date, CPD will des-        August 28,    Rosenbaum,     ADA liaison job description; ADA liaison se-    Measure extent to which police officers value,       IMR-2
     ignate at least one member as an Americans with Dis-          2019        Coldren, Sun   lection team; disability communities; police    respect, and consult ADA liaison; extent to
     abilities Act ("ADA") liaison who will coordinate CPD's                                  officers; all ADA-relevant policies and SOPs;   which ADA community values ADA liaison;
     efforts to comply with the ADA and: a. regularly re-                                     CPD policy team; community members; ADA         analysis of obstacles and challenges faced by
     view the effectiveness and efficiency of CPD's policies                                  liaison; ADA liaison's reports and work prod-   the ADA Liaison; extent to which resources
     and training as they relate to individuals with disabil-                                 ucts.                                           and authority enables ADA liaison to fulfill its
     ities and report to the Superintendent, or his or her                                                                                    obligations; extent to which ADA liaison exe-
     designee, any recommended revisions, if necessary,                                                                                       cutes the following functions with integrity:
     to ensure compliance with the law and this Agree-                                                                                        analyzes and suggests revisions to the ADA-
     ment; b. serve as a resource to assist CPD members in                                                                                    related policies to ensure compliance with the
     providing meaningful access to police services for in-                                                                                   law and the consent decree; properly analyzes
     dividuals with disabilities; and c. act as a liaison be-                                                                                 the effectiveness of the policy changes; serves
     tween CPD and individuals with disabilities.                                                                                             as a resource to assist CPD members in
                                                                                                                                              providing “meaningful access to police ser-
                                                                                                                                              vices for individuals with disabilities”; and
                                                                                                                                              serves as a liaison between CPD and persons
                                                                                                                                              with disabilities.
71   Within 180 days of the Effective Date, CPD will de-         August 28,    Rosenbaum,     Telecommunicators at OEMC; police officers;     Measure extent to which training covers this         IMR-2
     velop a policy for transporting arrested or detained          2019        Coldren, Sun   all transport-relevant policies and SOPs; all   policy and SOP and impacts students; extent
     individuals that requires CPD officers to notify OEMC                                    relevant training materials; OEMC dispatch      to which training methods are evidence-
     of the start and end of a transport and whether the                                      records; police incident reports; community     based; extent to which body worn camera
     individual is a juvenile or adult.                                                       members.                                        footage shows compliance with policy; extent
                                                                                                                                              to which OEMC records and police reports
                                                                                                                                              show that OEMC was notified of the start and
                                                                                                                                              end of specific transports and whether the in-
                                                                                                                                              dividuals were juveniles or adults; extent of of-
                                                                                                                                              ficers’ knowledge of the relevant policy and
                                                                                                                                              their reported compliance.

                                                                                                                                      39
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 44 of 78 PageID #:5431
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                      IMT                                                                                                                   Initial
 ¶                Consent Decree ¶ Language                       Deadline(s)     Member(s)                      Data Sources*                                      Metrics/Measures*                        IMR
                                                                                  Responsible                                                                                                              Period**
76    By January 1, 2020, CPD will review and, to the ex-          January 1,     Rosenbaum,     All relevant policies and SOPs regarding CPD          Measure extent to which policies and SOPs            IMR-2
      tent necessary, revise its policies and procedures to          2020         Coldren, Sun   response to and investigation of hate crimes;         completely and accurately address issues re-
      ensure that allegations and complaints of hate crimes,                                     federal, state, and local hate crime laws and         garding the response to and investigation of
      as defined by federal, state, and local law, are com-                                      ordinances; all training materials and curric-        hate crimes; extent to which training ad-
      prehensively investigated.                                                                 ula regarding CPD response to and investi-            dresses issues regarding CPD response to and
                                                                                                 gation of hate crimes; community members              investigation of hate crimes.
                                                                                                 (¶52).
Crisis Intervention
89    The CIT Program, through the CIT Coordinator, will               February    Solomon,      All relevant policies and SOPs regarding cri-         Processes of review and updating of CIT-re-          IMR-2
      annually review and, if necessary, revise its policies           29, 2020    Coldren,      sis intervention and CPD officer interactions         lated policies.
      and practices to ensure the program's compliance                             Christoff     with people with mental illness and/or peo-
      with the objectives and functions of the CIT Program.                                      ple in crisis; all relevant training materials
                                                                                                 and curricula regarding any CIT-related pol-
                                                                                                 icy revisions; CIT Coordinator, CPD officers
                                                                                                 and supervisors; body worn camera footage;
                                                                                                 incident reports; community members.
99    Within 365 days of the Effective Date, the CIT Pro-              February    Solomon,      CIT refresher training curriculum; documents          Measure extent to which refresher training re-       IMR-2
      gram staff, in coordination with the Education and               29, 2020    Coldren,      regarding training delivery; interviews with          flects principles of adult learning and use of
      Training Division will develop the CIT Refresher Train-                      Christoff     CIT officers, supervisors, command staff, and         subject matter experts, including people af-
      ing. The CIT Program staff will review and revise the                                      community members; data regarding re-                 fected by behavioral health; refresher training
      CIT Refresher Training as necessary to ensure that                                         sponse to and disposition of CIT-related              reflects generally accepted practice for
      Certified CIT Officers receive up-to-date training. The                                    calls; agendas from meetings with the Advi-           knowledge content and retention; elements
      CIT Program will seek input from the Advisory Com-                                         sory Committee; input from the Advisory               of the refresher policy reflects best practices
      mittee in the development of the refresher training.                                       Committee.                                            and addresses operational barriers; refresher
                                                                                                                                                       training creates officer confidence in response
                                                                                                                                                       to CIT-related calls, and community satisfac-
                                                                                                                                                       tion of the interaction between CIT officer and
                                                                                                                                                       community member/caregiver; extent to
                                                                                                                                                       which CPD considered input from the Advi-
                                                                                                                                                       sory Committee.
107   Within 180 days of the Effective Date, and quarterly         August 28,      Solomon,      Data reflecting calls coded as CIT; calls for         Measure extent to which call codes, opera-           IMR-2
      thereafter, CPD will collect and analyze the number of         2019          Coldren,      service (all calls, not just CIT) by call type,       tional procedures, and police database accu-
      calls for service identified as involving individuals in                     Christoff     shift, and district; CIT calls for service by type,   rately tracks CIT-related calls, response times,
      crisis for every watch in each district to evaluate the                                    shift, and district; number of CIT officers           and dispatch of CIT certified officers to CIT
      number of Certified CIT Officers needed to timely re-                                      available and dispatched by shift/district            calls; assess whether a voluntary CIT model
      spond. The number of Certified CIT Officers on each                                        (primary dispatch, secondary dispatch, or no          provides enough CIT officers to meet the
      watch in every district will be driven by the demand                                       dispatch); frequency and types of disposi-            community need by shift/district; assess
      for crisis intervention services for the particular watch                                  tions for CIT-related calls.                          whether policy and operational procedures
      and district.                                                                                                                                    support timely responses to CIT calls; assess
                                                                                                                                                       the ability of CIT officers to take the lead on a
                                                                                                                                                       CIT call as appropriate, chain of command

                                                                  40
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 45 of 78 PageID #:5432
                                                              Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                   IMT                                                                                                                  Initial
 ¶                Consent Decree ¶ Language                       Deadline(s)   Member(s)                     Data Sources*                                      Metrics/Measures*                       IMR
                                                                                Responsible                                                                                                            Period**
                                                                                                                                                    support for CIT officers to take the time on a
                                                                                                                                                    call needed to appropriately de-escalate and
                                                                                                                                                    resolve a call.
108   Within 180 days of the Effective Date, CPD will de-         August 28,     Solomon,     Data reflecting calls coded as CIT; calls for         Measure extent to which the 50% initial re-         IMR-2
      velop an implementation plan ("CIT Officer Imple-             2019         Coldren,     service (all calls, not just CIT) by call type,       sponse ratio target is met in each district; ex-
      mentation Plan") based on, at a minimum, its analysis                      Christoff    shift, and district; CIT calls for service by type,   tent to which the 75% second response ratio
      of the demand for crisis intervention services for each                                 shift, and district; number of CIT officers           target is met in any districts.
      watch in each district. The CIT Officer Implementation                                  available and dispatched by shift/district
      Plan will identify the number of Certified CIT Officers                                 (primary dispatch, secondary dispatch, or no
      necessary, absent extraordinary circumstances, to                                       dispatch); frequency and types of disposi-
      meet the following response ratio targets: a. a suffi-                                  tions for CIT-related calls; best practices of
      cient number of Certified CIT Officers to ensure that                                   CIT processes and procedures; CIT Officer
      Certified CIT Officers are available on every watch in                                  Implementation Plan and related planning
      each district to timely respond to at least 50% of the                                  documents.
      calls for service identified as involving individuals in
      crisis, absent extraordinary circumstances ("initial re-
      sponse ratio target"); and b. a sufficient number of
      Certified CIT Officers to ensure that Certified CIT Of-
      ficers are available on every watch in each district to
      timely respond to at least 75% of the calls for service
      identified as involving individuals in crisis, absent ex-
      traordinary circumstances ("second response ratio
      target").
109   The CIT Officer Implementation Plan will further iden-      January 1,     Solomon,     Data reflecting calls coded as CIT; calls for         Measure extent to which the 50% initial re-         IMR-2
      tify the steps that are necessary to meet and maintain        2020         Coldren,     service (all calls, not just CIT) by call type,       sponse ratio target is met in each district; ex-
      the initial response ratio target by January 1, 2020,                      Christoff    shift, and district; CIT calls for service by type,   tent to which the 75% second response ratio
      and the second response ratio target by January 1,                                      shift, and district; number of CIT officers           target is met in any districts.
      2022 and the strategies, methods, and actions CPD                                       available and dispatched by shift/district
      will implement to make progress to timely achieve                                       (primary dispatch, secondary dispatch, or no
      and maintain these response ratio targets.                                              dispatch); frequency and types of disposi-
                                                                                              tions for CIT-related calls; best practices of
                                                                                              CIT processes and procedures; CIT Officer
                                                                                              Implementation Plan and related planning
                                                                                              documents.
110   Within 180 days of completing the CIT Officer Im-            February      Solomon,     CPD report on CIT response ratio targets, in-         Measure extent to which the CPD report ad-          IMR-2
      plementation Plan, and annually thereafter, CPD will         29, 2020      Coldren,     cluding supporting analyses and documen-              dresses issues regarding CPD officers' re-
      submit a report to the Monitor and the Office of the                       Christoff    tation.                                               sponses to CIT calls for service and the ratio
      Attorney ("OAG") regarding the progress the Depart-                                                                                           targets, by district and shift.
      ment has made to meet (a) the response ratio targets
      ("Implementation Plan Goals") identified within the
                                                                                                                                           41
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 46 of 78 PageID #:5433
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                   IMT                                                                                                    Initial
 ¶                Consent Decree ¶ Language                       Deadline(s)   Member(s)                  Data Sources*                              Metrics/Measures*                    IMR
                                                                                Responsible                                                                                              Period**
      implementation Plan and (b) the number of Certified
      CIT Officers identified as necessary to achieve the re-
      sponse ratio targets. The Monitor and the OAG will
      have 30 days to respond in writing to CPD's progress
      report. The Monitor and CPD will publish CPD's report
      and the Monitor's and OAG's response, if any, within
      in 45 days of the date CPD submitted the progress
      report to the Monitor and OAG.
118   By January 1, 2020, CPD will require that, after re-         January 1,    Solomon,     CIT reports completed by CIT Officers, in-   Measure extent to which CPD officers are       IMR-2
      sponding to an incident involving an individual in cri-        2020        Coldren,     cluding automated data from those reports,   completing and submitting CIT reports, in-
      sis, the assigned CPD officer completes a CIT Report,                      Christoff    if available.                                cluding the completeness and quality of the
      or any similar form of documentation CPD may im-                                                                                     information submitted in the reports.
      plement. The CIT Report, or similar documentation, at
      a minimum, will include: a. the nature of the incident;
      b. the date, time, and location of the incident; c. the
      subject's age, gender, and race/ethnicity; d. whether
      the subject is or claims to be a military veteran, if
      known; e. the relationship to the subject, if any and if
      known, of the individual calling for service; f. whether
      the subject has had previous interactions with CPD, if
      known; g. whether the subject is observed or reported
      to be experiencing symptoms of a mental illness, in-
      tellectual or developmental disability, co-occurring
      condition such as a substance use disorder, or other
      crisis; h. the behaviors observed during the incident,
      including whether the subject used or displayed a
      weapon; i. the name(s) and star (i.e., badge) number(s)
      of the assigned CPD officer(s) and whether any of the
      assigned officers are Certified CIT Officers; j. the
      name(s) and star (i.e., badge) number(s) of any super-
      visor responding to the scene; k. the skills, techniques,
      or equipment used by the responding CPD officers; l.
      whether a reportable use of force was documented
      on a Tactical Response , or whatever similar form of
      documentation CPD may implement, for the incident
      ; m. a narrative describing the CPD officer s interaction
      with the subject, when no other CPD report captures
      a narrative account of the incident; and n. the dispo-
      sition of the incident, including whether the individual
      was transported to municipal or community services,



                                                                  42
                                     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 47 of 78 PageID #:5434
                                                               Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                    IMT                                                                                                            Initial
 ¶                Consent Decree ¶ Language                        Deadline(s)   Member(s)                    Data Sources*                                  Metrics/Measures*                      IMR
                                                                                 Responsible                                                                                                      Period**
      transported to a hospital, subject to a voluntary or in-
      voluntary commitment, or arrested.
122   Within 365 days of the Effective Date, and on an              February      Solomon,     The CPD Crisis Intervention Plan, including      Measure extent to which data from surveys,         IMR-2
      annual basis thereafter, the City will publish a written      29, 2020      Coldren,     supporting documentation and analysis; re-       interviews, CIT forms, and CAD system reflect
      Crisis Intervention Plan. The development of the Crisis                     Christoff    sponses and interviews with CIT officers, dis-   best practices; extent to which the City re-
      Intervention Plan will be based on the regular review                                    patchers, chain of command, and advocacy         sponds to recommendations from Advisory
      of aggregate data and a sample of incidents con-                                         groups; data from newly mandated CIT             Committee, as well as the City's response (in-
      ducted by CPD and OEMC. The CIT Coordinator will                                         forms now required for all CIT calls; data       cluding the timeliness of the response) to
      consider quantitative crisis-intervention data, qualita-                                 from the Computer-Aided Dispatch (CAD)           each issue and recommendation identified by
      tive data on officers’ and community members’ per-                                       system.                                          the Advisory Committee.
      ception of the effectiveness of the CIT Program, CPD
      member feedback regarding crisis intervention-re-
      lated training, actual incident information, staffing
      and deployment analysis of available Certified CIT of-
      ficers, research reflecting the latest in best practices
      for police responses to individuals in crisis, and any
      feedback and recommendations from the Advisory
      Committee. OEMC will consider the response to, iden-
      tification of, and dispatch of calls for service involving
      individuals in crisis by OEMC tele-communicators, re-
      search reflecting the latest in best practices for tele-
      communicator responses to individuals in crisis, and
      any feedback and recommendations from the Advi-
      sory Committee.
131   Within 365 days of the Effective Date, the City will          February      Solomon,     Any written materials from the CIT Advisory      Measure extent to which the Advisory Com-          IMR-2
      request that the Advisory Committee identify and              29, 2020      Coldren,     Committee (¶128) regarding the issues out-       mittee, in its written materials, addresses the
      evaluate in writing any opportunities to develop or                         Christoff    lined in this paragraph, including supporting    issues outlined in this paragraph (and other
      enhance crisis response-related policies, procedures,                                    analysis and documentation for the written       issues identified by the Advisory Committee),
      and training of City agencies, including CPD, OEMC,                                      materials; any written or documented re-         as well as the City's response (including the
      and the Chicago Fire Department, and increase mu-                                        sponses from CPD and the City regarding is-      timeliness of the response) to each issue and
      nicipal and community resources and alternative re-                                      sues and recommendations identified by the       recommendation identified by the Advisory
      sponse options, including rapid-access clinics, drop-                                    Advisory Committee.                              Committee.
      off centers, mobile crisis teams, a central non-emer-
      gency crisis line, other pre- and post-arrest diversion
      efforts, and strategies targeted at children and youth.
      The City will also request that the Advisory Committee
      identify and evaluate the steps necessary to develop
      non-criminal justice responses to individuals in crisis,
      including, but not limited to, a behavioral health unit
      to provide alternative non-criminal justice responses

                                                                                                                                       43
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 48 of 78 PageID #:5435
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                   IMT                                                                                                              Initial
 ¶                Consent Decree ¶ Language                      Deadline(s)    Member(s)                    Data Sources*                                  Metrics/Measures*                        IMR
                                                                                Responsible                                                                                                        Period**
      to individuals in crisis. In evaluating potential commu-
      nity resources and strategies, the Advisory Committee
      will identify challenges and opportunities for im-
      provement, if any, and make recommendations. The
      City will address the feedback and recommendations
      identified by the Advisory Committee, including iden-
      tifying recommendations that it will adopt, and the
      plan for implementation, in the Crisis Intervention
      Plan. The City will respond to each of the recommen-
      dations made by the Advisory Committee. The re-
      sponse will include a description of the actions that
      CPD has taken or plans to take with respect to the is-
      sues raised in the recommendations. If the City de-
      clines to implement a recommendation, it will explain
      the reason(s) for declining.
137   Within 180 days of the Effective Date, CPD will re-         August 28,     Solomon,     All CIT-related policies and SOPs; CIT Train-    Measure extent to which policies, procedures,        IMR-2
      view and revise its crisis intervention-related policies      2019         Coldren,     ing curriculum and materials, including lev-     training, resources, and chain of command
      as necessary to comply with the terms of this Agree-                       Christoff    els and types of training (Basic, Advanced,      supports the culture for improved CIT re-
      ment. CPD will consider any recommendations or                                          Telecommunications, Fire Dept., civilian/mo-     sponses within CPD.
      feedback provided by the Advisory Committee when                                        bile response); CIT officers, supervisors, and
      revising its policies.                                                                  advocacy groups.
142   Within 90 days of the Effective Date, OEMC will en-             May 30,    Solomon,     Documentation regarding the training cur-        Measure extent to which police telecommuni-          IMR-1
      sure that all current active tele-communicators have             2019      Coldren,     riculum and training delivery (use of inter-     cators report confidence in identifying crisis
      received mental health and CIT awareness training                          Christoff    nal/external subject matter experts, adult       calls; extent to which call codes, operational
      ("OEMC Training"). OEMC will provide the OEMC                                           learning practices, pre-post evaluations,        procedures/practices, and CAD accurately
      Training to new tele-communicators before tele-                                         training methods, instructor selection, prep-    track and support CIT dispatch; extent to
      communicators complete their training and begin an-                                     aration, and training).                          which telecommunicators have a “real-time”
      swering calls independently.                                                                                                             list of CIT officers on duty, a number sufficient
                                                                                                                                               to support need, and operational procedures
                                                                                                                                               that support successful dispatch of CIT calls;
                                                                                                                                               total number of police telecommunicators; to-
                                                                                                                                               tal number of police telecommunicators who
                                                                                                                                               have already received mental health aware-
                                                                                                                                               ness training (and type of training received);
                                                                                                                                               total number of police telecommunicators
                                                                                                                                               who need to receive the OEMC training; total
                                                                                                                                               number of police telecommunicators who re-
                                                                                                                                               ceived the OEMC training.
151   Within 180 days of the Effective Date, and annually         August 28,     Solomon,     Documentation regarding the review of and        Number of OEMC intake and dispatch policies          IMR-2
      thereafter, OEMC will review and revise its intake and        2019         Coldren,     any revisions to OEMC intake and dispatch        and protocols revised, including the content
      dispatch policies and protocols as necessary to meet                       Christoff    policies, including supporting analysis and      of any revisions.

                                                                 44
                                     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 49 of 78 PageID #:5436
                                                               Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                     IMT                                                                                                               Initial
 ¶                Consent Decree ¶ Language                        Deadline(s)    Member(s)                    Data Sources*                                   Metrics/Measures*                        IMR
                                                                                  Responsible                                                                                                         Period**
      the requirements of this Agreement. OEMC will con-                                        documentation; documentation of revisions
      sider any recommendations or feedback provided by                                         to intake and dispatch policies and protocols
      the Advisory Committee when revising its policies.                                        provided by the Advisory Board.

Use of Force
168   Starting no later than January 1, 2019, CPD will track       January 1,       Evans,      Current system being used to capture foot         Measure extent to which officers report foot         IMR-1
      and analyze the frequency with which CPD officers              2019          Monroe,      pursuits by CPD; copy of training bulletin;       pursuits; number and circumstances of pur-
      engage in foot pursuits of persons attempting to                              Elliott     discussion points; data collected to date;        suits; reasons for initiating foot pursuits; num-
      evade arrest or detention by fleeing on foot, regard-                                     process for distributing and communicating        ber of pursuits associated with use of force.
      less of whether the foot pursuit is associated with a                                     bulletin.
      reportable use of force incident. CPD will track foot
      pursuits associated with reportable use of force inci-
      dents through TRRs or any similar form of documen-
      tation CPD may implement.
169   For foot pursuits associated with reportable use of          January 1,       Evans,      Current system being used to capture foot         Number of reviews conducted; trends identi-          IMR-1
      force incidents, by January 1, 2020, CPD will review           2020          Monroe,      pursuits by CPD; copy of training bulletin;       fied; number of uses of force associated with
      all associated foot pursuits at the headquarters level                        Elliott     discussion points; data collected to date;        pursuits.
      to identify any tactical, equipment, or training con-                                     process for distributing and communicating
      cerns.                                                                                    bulletin; data provided to headquarters for
                                                                                                review; observations noted from reviews; list
                                                                                                of persons conducting reviews.
170   CPD recently issued a foot pursuit training bulletin. By     July 1, 2019     Evans,      Foot pursuit training bulletin; best practices    Officer understanding and compliance with            IMR-1
      July 1, 2019, CPD will develop and issue a supple-                           Monroe,      and model policies; records regarding train-      current training.
      mental foot pursuit training bulletin that reflects best                      Elliott     ing bulletin development; calls for service re-
      practices from foot pursuit policies in other jurisdic-                                   garding foot pursuits; incident reports re-
      tions. The supplemental training bulletin will be sub-                                    garding foot pursuits.
      ject to review and approval by the Monitor and OAG.
      The supplemental training bulletin will: a. identify risks
      and tactical factors officers should consider prior to
      initiating and during the course of a foot pursuit; b.
      provide guidance to officers regarding radio commu-
      nications during a foot pursuit; c. instruct officers to
      avoid, to the extent practical, separating from other
      officers in the course of a foot pursuit; d. provide
      guidance on circumstances when alternatives to a
      foot pursuit may be appropriate; and e. inform offic-
      ers that they must follow supervisors' instructions in
      the course of a foot pursuit, including instructions to
      alter tactics or discontinue the pursuit.

                                                                                                                                         45
                                     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 50 of 78 PageID #:5437
                 Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                        IMT                                                                                                        Initial
 ¶                 Consent Decree ¶ Language                        Deadline(s)     Member(s)                   Data Sources*                                 Metrics/Measures*                     IMR
                                                                                    Responsible                                                                                                   Period**
188   188. By January 1, 2019, CPD will develop a training           January 1,        Evans,     Policies associated with training bulletin;     Officer understanding and compliance re-         IMR-1
 -    bulletin that provides guidance on weapons disci-                2019           Monroe,     percentage of active officers trained by July   garding current training.
189   pline, including circumstances in which officers                                 Elliott    1, 2019; community members.
      should and should not point a firearm at a person.
      CPD will incorporate training regarding pointing of a
      firearm in the annual use of force training required by
      this Agreement in 2019. 189. CPD will clarify in policy
      that when a CPD officer points a firearm at a person
      to detain the person, an investigatory stop or an ar-
      rest has occurred, which must be documented. CPD
      will also clarify in policy that officers will only point a
      firearm at a person when objectively reasonable un-
      der the totality of the circumstances.
190   190. Beginning July 1, 2019, CPD officers will, at a          July 1, 2019;     Evans,      Notification records; a sample of body worn     Average time for notifications; number of no-    IMR-1
 -    minimum, promptly after the incident is concluded,             March 31,       Monroe,      camera footage on gun arrests where no no-      tifications; linkage with CPD records to in-
193   notify OEMC of investigatory stop or arrest occur-                2019          Elliott     tifications are made; all CPD training data     clude body worn camera footage; all cases of
      rences in which a CPD officer points a firearm at a per-                                    and whether officers who pointed weapon         pointing firearms; review scheduling.
      son in the course of effecting the seizure. The notifi-                                     received training; dates of firearm pointing;
      cation will identify which CPD beat(s) pointed a fire-                                      schedule of review personnel; makeup of the
      arm at a person in the course of effecting the seizure.                                     Force Review Unit (FRU); dates of firearm
      The City will ensure that OEMC data recording each                                          pointing; review process and results; review
      such notification is electronically linked with CPD re-                                     documentation; makeup of review panel;
      ports and body-worn camera recordings associated                                            community members.
      with the incident, and all are retained and readily ac-
      cessible to the supervisor of each CPD beat(s) identi-
      fied in the notification. 191. OEMC will notify an im-
      mediate supervisor of the identified beat(s) each time
      the pointing of a firearm is reported. Notified CPD su-
      pervisors will ensure that the investigatory stop or ar-
      rest documentation and the OEMC recordation of the
      pointing of a firearm are promptly reviewed in ac-
      cordance with CPD policy. CPD supervisors will effec-
      tively supervise the CPD members under their com-
      mand consistent with their obligations set forth in the
      Supervision section of this Agreement. 192. A desig-
      nated unit at the CPD headquarters level will routinely
      review and audit documentation and information col-
      lected from all investigatory stop and arrest occur-
      rences in which a CPD officer pointed a firearm at a
      person in the course of effecting a seizure. The review
      and audit will be completed within 30 days of each

                                                                    46
                                     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 51 of 78 PageID #:5438
                                                               Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                    IMT                                                                                                              Initial
 ¶                Consent Decree ¶ Language                        Deadline(s)   Member(s)                    Data Sources*                                  Metrics/Measures*                        IMR
                                                                                 Responsible                                                                                                        Period**
      such occurrence. This review and audit will: a. identify
      whether the pointing of the firearm at a person alleg-
      edly violated CPD policy; b. identify any patterns in
      such occurrences and, to the extent necessary, ensure
      that any concerns are addressed; and c. identify any
      tactical, equipment, training, or policy concerns and,
      to the extent necessary, ensure that the concerns are
      addressed. The designated unit at the CPD headquar-
      ters level will, where applicable, make appropriate re-
      ferrals for misconduct investigations or other correc-
      tive actions for alleged violations of CPD policy. At the
      completion of each review and audit, the designated
      unit at the CPD headquarters level will issue a written
      notification of its findings and, if applicable, any other
      appropriate actions taken or required to an immedi-
      ate supervisor as described above. 193. CPD will en-
      sure that the designated unit at the CPD headquarters
      level responsible for performing the duties required
      by this Part has sufficient resources to perform them,
      including staff with sufficient experience, rank,
      knowledge, and expertise.
196   The City will ensure that all documentation and re-          January 1,      Evans,      Notification records; a sample of body worn      Number of notifications; CPD reports associ-         IMR-2
      cordation of investigatory stop or arrest occurrences          2020         Monroe,      camera footage on gun arrests where no no-       ated with notifications; linkage to body worn
      in which a CPD member points a firearm at a person,                          Elliott     tifications are made; all CPD training data      camera footage; review of random body worn
      including OEMC data, is maintained in a manner that                                      and whether officers who pointed weapon          camera footage; numbers of cases reviewed
      allows the Monitor, CPD, and OAG to review and an-                                       received training; dates of firearm pointing;    and recommendations from the CPD unit(s)
      alyze such occurrences. Beginning January 1, 2020,                                       schedule of review personnel; makeup of the      that review occurrences.
      the Monitor will analyze these occurrences on an an-                                     FRU; dates of firearm pointing; review pro-
      nual basis to assess whether changes to CPD policy,                                      cess and results; review documentation;
      training, practice, or supervision are necessary, and to                                 makeup of review panel; community mem-
      recommend any changes to the process of docu-                                            bers.
      menting, reviewing, and analyzing those occurrences.
      CPD will either adopt the Monitor's recommendations
      or respond in writing within 30 days. Any dispute re-
      garding whether the Monitor's recommendations
      should be implemented will be resolved by the Court.
218   CPD members must report and document any report-             January 1,      Evans,      Use of force data; use of force policies; com-   Number of reported uses of force, including          IMR-1
      able use of force. Beginning January 1, 2019, a re-            2019         Monroe,      munity complaints; body worn camera foot-        uses of force in and out of compliance with
      portable use of force will be defined as any use of                          Elliott     age; interviews with supervisors (i.e., ser-     policy, and contextual data and records; ex-
                                                                                               geants and lieutenants).                         tent to which use of force reports are filled out

                                                                                                                                       47
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 52 of 78 PageID #:5439
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                     IMT                                                                                                      Initial
 ¶                Consent Decree ¶ Language                       Deadline(s)     Member(s)                   Data Sources*                               Metrics/Measures*                    IMR
                                                                                  Responsible                                                                                                Period**
      force by a CPD member included in any of the follow-                                                                                    completely and accurately; number of uses of
      ing three levels: a. A level 1 reportable use of force is                                                                               force in compliance with policy; number of
      the use of any force by a CPD member to overcome                                                                                        use of force misconduct complaints.
      the active resistance of a subject that does not rise to
      a level 2 or level 3 reportable use of force. This would
      include force that is reasonably expected to cause
      pain or an injury, but does not result in injury or com-
      plaint of injury. The following techniques are level 1
      reportable uses of force when applied in response to
      active resistance: pressure point compliance tech-
      niques; joint manipulation techniques; wristlocks;
      armbars; and any leg sweep, weaponless defense
      techniques, or takedown that does not result in injury
      or complaint of injury. It is not a reportable use of
      force for a CPD member to escort, touch, or handcuff
      a person with no or minimal resistance. b. A level 2
      reportable use of force is the use of any force by a
      CPD member that includes use of a less-lethal
      weapon or that causes an injury or results in a com-
      plaint of an injury, but that does not rise to a level 3
      reportable use of force. Force options in this level in-
      clude: discharge of an OC device; discharge of a Taser;
      impact weapon strikes to any part of the body other
      than the head or neck; use of impact munitions; any
      physical apprehension by a canine; any reportable use
      of force against a handcuffed subject; and any leg
      sweep, weaponless defense technique, or takedown
      resulting in an injury or complaint of injury. c. A level
      3 reportable use of force is when a CPD member does
      any of the following: uses any force that constitutes
      deadly force, such as discharging a firearm or using
      an impact weapon to strike a person’s head or neck;
      uses a chokehold or other maneuver for intentionally
      putting pressure on a person’s airway or carotid ar-
      tery; uses any force that causes the death of any per-
      son; or uses any force that causes injury to any person
      resulting in admission to a hospital.
222   A CPD supervisor will immediately respond to the                 March 1,     Evans,      Use of force data and reports; use of force   Number of level 1, 2, and 3 uses of force in    IMR-1
      scene when a level 2 or level 3 reportable use of force           2019       Monroe,      policies; officers and supervisors.           which supervisors respond.
      occurs (“responding supervisor”). CPD supervisors                             Elliott
      may, at their discretion, respond to the scene when a

                                                                  48
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 53 of 78 PageID #:5440
                                                              Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                   IMT                                                                                                            Initial
 ¶                Consent Decree ¶ Language                       Deadline(s)   Member(s)                    Data Sources*                                  Metrics/Measures*                      IMR
                                                                                Responsible                                                                                                      Period**
      level 1 reportable use of force occurs, but they are not
      required to do so.
223   For level 2 and level 3 reportable use of force inci-        March 1,       Evans,      Use of force data and reports; use of force      Extent to which responding supervisors fulfill     IMR-1
      dents, the duties of the responding supervisor will in-       2019         Monroe,      policies; officers and supervisors.              their duties as laid out in this paragraph for
      clude, at a minimum: a. identifying known available                         Elliott                                                      level 2 and 3 uses of force.
      witnesses to the use of force to the extent reasonably
      possible and documenting their identities and state-
      ments in a written report, except in incidents for which
      the Civilian Office of Police Accountability (“COPA”)
      receives administrative notifications and responds to
      the scene; b. coordinating with COPA, as appropriate;
      c. gathering and preserving evidence related to the
      use of force; d. requesting the assignment of an evi-
      dence technician to photograph persons involved in
      the incident, including any injuries sustained; e. ensur-
      ing that members and subjects receive appropriate
      medical care; f. making notifications as required by
      CPD policy; and g. reviewing reports regarding the in-
      cident for legibility and completeness.
224   In addition, for level 2 and level 3 reportable use of       March 1,       Evans,      Use of force data and reports; use of force      Extent to which responding supervisors make        IMR-1
      force incidents involving an injury or complaint of in-       2019         Monroe,      policies; officers and supervisors; community    "reasonable efforts to identify and interview
      jury for which COPA does not have jurisdiction, the                         Elliott     members/witnesses.                               additional witnesses beyond those that are
      responding supervisor will undertake reasonable ef-                                                                                      known and available."
      forts to identify and interview additional witnesses
      beyond those that are known and available.
225   A supervisor who used force or ordered force to be           March 1,       Evans,      Use of force data and reports; use of force      Responding supervisors' level of involvement       IMR-1
      used during a reportable use of force incident will not       2019         Monroe,      policies; officers and supervisors.              in the incident.
      perform the duties assigned to the responding super-                        Elliott
      visor for that incident.
226   CPD will continue to require the responding supervi-         March 1,       Evans,      Use of force data and reports; use of force      Extent to which supervisors correctly fill out     IMR-1
      sor to document information collected and actions             2019         Monroe,      policies; officers and supervisors.              their portion of the Tactical Response Report
      taken in performing his or her investigatory duties in                      Elliott                                                      (TRR) or in any other similar form of CPD doc-
      the supervisor’s portion of the TRR, or in any other                                                                                     umentation.
      similar form of documentation CPD may implement.
227   Any CPD member who becomes aware of information              March 1,       Evans,      Use of force data and reports not only from      Extent to which officers who become aware of       IMR-1
      indicating that a reportable use of force occurred but        2019         Monroe,      CPD, but also from the Bureau of Internal Af-    uses of force report them to their supervisors.
      was not reported must immediately notify his or her                         Elliott     fairs (BIA), COPA, and OIG; officers, supervi-
      supervisor.                                                                             sors, and community members.
229   All reportable uses of force by CPD members must be          March 1,       Evans,      Use of force data and reports; use of force      Extent to which supervisors' reviews of uses of    IMR-1
      reviewed by CPD supervisors.                                  2019         Monroe,      policies; officers and supervisors.              force are complete, valid, and reliable.
                                                                                                                                      49
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 54 of 78 PageID #:5441
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                      IMT                                                                                                            Initial
 ¶                Consent Decree ¶ Language                       Deadline(s)     Member(s)                   Data Sources*                                  Metrics/Measures*                        IMR
                                                                                  Responsible                                                                                                       Period**
                                                                                     Elliott
230   After a reportable use of force has occurred, required           March 1,      Evans,     Use of force data and reports; use of force     Rank of officer(s) involved in use of force inci-    IMR-1
      TRRs have been completed, and, in the case of level 2             2019        Monroe,     policies; officers and supervisors.             dent; rank of reviewing supervisor.
      and level 3 incidents, a responding supervisor has                             Elliott
      documented any investigatory information collected,
      the incident will be reviewed and evaluated by a CPD
      supervisor at least the rank of Lieutenant, and in all
      instances at least one rank level above that of the
      highest-ranking member who engaged in the report-
      able use of force, or by a command staff member,
      when designated (“reviewing supervisor”).
231   The reviewing supervisor will conduct an investigation           March 1,     Evans,      Use of force data and reports; use of force     Extent to which reviewing supervisor's investi-      IMR-1
      into the reportable use of force incident by reviewing            2019       Monroe,      policies; officers and supervisors, reviewing   gation includes the requirements of this para-
      all information reasonably available regarding the in-                        Elliott     supervisor's investigation; reviewing super-    graph; whether subject interviews comply
      cident, including written reports, video or audio re-                                     visor’s interview with subject.                 with consent decree requirements, such as
      cordings, and, in the case of level 2 and level 3 report-                                                                                 documenting injuries.
      able use of force incidents, witness statements, pho-
      tographs (if available), and other evidence or infor-
      mation collected by the responding supervisor. After
      advising the subject of his or her right not to answer
      questions and other applicable rights, and only if the
      subject voluntarily consents to an interview, the re-
      viewing supervisor will interview the subject solely
      about the reportable use of force. In addition, the re-
      viewing supervisor will visually inspect the subject and
      document any injuries observed.
232   For all reportable uses of force, the reviewing super-           March 1,     Evans,      Use of force data and reports; use of force     Manner in which reviewing supervisor deter-          IMR-1
      visor will determine, based on the information re-                2019       Monroe,      policies; officers and supervisors; documen-    mines whether COPA notification is necessary
      viewed, if the use of force requires a notification to                        Elliott     tation reviewing supervisor's processes and     and whether use of force was within CPD pol-
      COPA and will assess whether the use of force was in                                      actions.                                        icy.
      compliance with CPD policy (except for incidents in-
      volving deadly force or an officer-involved death). The
      reviewing supervisor will also review the TRR, or any
      similar form of documentation CPD may implement,
      for sufficiency and completeness.
233   For all reportable use of force incidents, the reviewing         March 1,     Evans,      Use of force data and reports; use of force     Extent to which reviewing supervisor provides        IMR-1
      supervisor will: provide timely, constructive feedback,           2019       Monroe,      policies; officers and supervisors; documen-    feedback, recommends additional training, or
      where appropriate, to the officer who engaged in the                          Elliott     tation reviewing supervisor's processes and     takes other actions.
      reportable use of force, the officer’s supervisor, or                                     actions.
      both; recommend additional training and/or support
      as necessary based on the incident; take appropriate

                                                                  50
                                     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 55 of 78 PageID #:5442
                                                                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                     IMT                                                                                                              Initial
 ¶                 Consent Decree ¶ Language                        Deadline(s)   Member(s)                    Data Sources*                                   Metrics/Measures*                       IMR
                                                                                  Responsible                                                                                                        Period**
      action, including referring uses of force that may vio-
      late law or CPD policy to COPA.
234   CPD will continue to require the reviewing supervisor          March 1,       Evans,      Use of force data and reports; use of force       Extent to which reviewing supervisor provides       IMR-1
      to document in a Tactical Response Report – Investi-            2019         Monroe,      policies; officers and supervisors; documen-      feedback, recommends additional training, or
      gation (“TRR-I”), or in any other similar form of docu-                       Elliott     tation reviewing supervisor's processes and       takes other actions; extent to which documen-
      mentation CPD may implement, his or her detailed as-                                      actions.                                          tation includes identities of CPD members on
      sessment of compliance with CPD policy, any con-                                                                                            scene during the incident who are reasonably
      structive feedback, and any required or recom-                                                                                              believed to have relevant knowledge or infor-
      mended action. In addition, the reviewing supervisor                                                                                        mation regarding the reportable use of force
      will include in the TRR-I or in any other similar form of
      documentation CPD may implement, the identities of
      CPD members on scene during the incident who are
      reasonably believed to have relevant knowledge or
      information regarding the reportable use of force.
235   All district-level supervisory review documentation            March 1,       Evans,      Use of force data and reports; use of force       Extent to which required documentation is           IMR-1
      regarding a reportable use of force incident must be            2019         Monroe,      policies; officers and supervisors; documen-      completed within 48 hours.
      completed within 48 hours of the incident, unless an                          Elliott     tation reviewing supervisor's processes and
      extension is approved by a command staff member.                                          actions.
Recruitment, Hiring, and Promotion
263   Within 365 days of the Effective Date, CPD will                February      Bowman,      The current and proposed duties, eligibility      Timely internal and external publishing of cri-     IMR-2
      identify and publish, both internally and externally, for      29, 2020      Monroe,      criteria, knowledge, skills, and abilities con-   teria; process for developing criteria; criteria
      the ranks of Captain and Commander, the duties, eli-                           Felix      sidered for Captain and Commander posi-           and qualifications used make promotions;
      gibility criteria, knowledge, skills, and abilities consid-                               tion; the people involved in drafting criteria.   people responsible for developing criteria;
      ered to select qualified candidates who are effective                                                                                       how criteria are published.
      supervisors in compliance with CPD policy and this
      Agreement.
264   Within 365 days of the Effective Date, CPD will de-            February      Bowman,      Previous promotions and criteria for selec-       Extent to which promotions processes are            IMR-2
      velop strategies to increase transparency and aware-           29, 2020      Monroe,      tions; announcements of previous promo-           transparent and CPD members are made
      ness about the promotions process for the ranks of                             Felix      tional processes; prior and current selection     aware.
      Captain and Commander, including, but not limited                                         processes; person who makes final selection
      to, criteria for promotions and promotion decisions.                                      decision; methods for sharing information
                                                                                                about the promotions processes.
Training
270   270. The TOC, or other similarly-structured oversight         August 31,     Bowman,      Training Plans for recruits, in-service, and      Process for developing plans; identified cur-       IMR-2
 -    entity, will continue to review and oversee the Depart-         2019;        Monroe,      pre-service promotions; needs assessment.         riculum; various ranks input into development
272   ment’s training program and will be chaired by the             February     Richardson                                                      of plans; best practices.
      First Deputy Superintendent, or other high-ranking             29, 2020
      member of CPD’s command staff. The TOC will also
      include, in some capacity, personnel from various

                                                                                                                                         51
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 56 of 78 PageID #:5443
               Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                    IMT                                             Initial
¶                Consent Decree ¶ Language                         Deadline(s)   Member(s)     Data Sources*   Metrics/Measures*     IMR
                                                                                 Responsible                                       Period**
    units of the Department that are responsible for over-
    seeing patrol field operations; administering training;
    providing legal advice; coordinating and exercising
    supervision over disciplinary matters; managing data,
    technology, and information systems; overseeing and
    coordinating the community relations strategy; and
    reviewing reportable use of force incidents. It will
    meet at least once a month and continue to record
    meeting minutes. 271.Within 180 days of the Effec-
    tive Date, and on an annual basis thereafter, CPD's
    Education and Training Division will, under the super-
    vision of the TOC, conduct a needs assessment, which
    will, among other things identify and consider: a. in-
    formation collected from use of force reviews, disci-
    pline and civilian complaints, and reports of officer
    safety issues; b. input from CPD members of all ranks
    and their respective collective bargaining units, if ap-
    plicable; c. input from members of the community; d.
    recommendations from CPD oversight entities, in-
    cluding, but not limited to COPA, the Deputy Inspec-
    tor General for Public Safety ("Deputy PSIG"), and the
    Police Board; e. changes in the law, to the Illinois Law
    Enforcement Training and Standards Board require-
    ments, and to CPD policy, if any; f. court decisions and
    litigation; g. research reflecting the latest in training
    and law enforcement best practices; h. information
    obtained from evaluation of training courses, instruc-
    tors, and FTOs; and i. member reaction to, and satis-
    faction with, the training they received. 272. Within
    one year of the Effective Date, and on an annual ba-
    sis thereafter, the Education and Training Division will
    develop and the TOC will review and approve a writ-
    ten Training Plan for CPD's recruit, field, in-service,
    and pre-service promotional training to ensure that
    CPD members are trained to safely, effectively, and
    lawfully carry out their duties in accordance with the
    law, CPD policy, best practices, and this Agreement.
    CPD will implement the Training Plan in accordance
    with the specified timeline for implementation. The
    Training Plan will: a. identify training priorities, princi-
    ples, and broad goals consistent with this Agreement;

                                                                   52
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 57 of 78 PageID #:5444
                                                             Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                  IMT                                                                                                   Initial
 ¶                Consent Decree ¶ Language                      Deadline(s)   Member(s)                  Data Sources*                              Metrics/Measures*                   IMR
                                                                               Responsible                                                                                             Period**
      b. prioritize the needs identified during the needs as-
      sessment and identify those needs that will be ad-
      dressed by the plan; c. include a plan and schedule for
      delivering all CPD training as necessary to fulfill the
      requirements and goals of this Agreement; d. identify
      subject areas for CPD training; e. determine the man-
      datory and elective courses, consistent with this
      Agreement, to be provided as part of the In-Service
      Training Program; f. develop a plan to inform officers
      about the In-Service Training Program, its course of-
      ferings, and its requirements; g. determine which as-
      pects of the In-Service Training Program can be deliv-
      ered in a decentralized manner, including e-learning,
      and which training requires more intensive, central-
      ized delivery, to ensure effective delivery and compre-
      hension of the material; h. address any needed mod-
      ification of the Field Training and Evaluation Program
      to fulfill the requirements and goals of this Agree-
      ment; i. identify necessary training resources includ-
      ing, but not limited to, instructors, curricula, equip-
      ment, and training facilities; j. determine the content,
      consistent with this Agreement, to be provided as part
      of pre-service promotional training for Sergeants,
      Lieutenants, Captains, and command staff; k. develop
      a plan to implement and utilize a centralized elec-
      tronic system for scheduling and tracking all CPD
      training; l. develop a plan to implement and utilize a
      system for assessing the content and delivery of all
      CPD training, including training provided by outside
      instructors or non-CPD entities; and m. identify com-
      munity-based organizations that represent a broad
      cross section of the city to participate, as feasible,
      practical, and appropriate, in the development and
      delivery of the curriculum regarding subjects includ-
      ing, but not limited to, procedural justice, de-escala-
      tion, impartial policing, and community policing, and
      make efforts to encourage such participation by such
      organizations.
316   The TOC will annually review the Field Training and         February      Bowman,      Written methodology for conducting review;   Number and diversity of people involved in    IMR-2
      Evaluation Program and consider best practices in this      29, 2020      Monroe,

                                                                                                                                  53
                                     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 58 of 78 PageID #:5445
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                     IMT                                                                                                                Initial
 ¶                Consent Decree ¶ Language                        Deadline(s)   Member(s)                    Data Sources*                                    Metrics/Measures*                         IMR
                                                                                 Responsible                                                                                                           Period**
      area as well as feedback and recommendations from                           Richardson   recommendations submitted by Field Train-          review; number and types of recommenda-
      FTOs and PPOs. Additionally, the TOC will review re-                                     ing Officers (FTOs) and Probationary police        tions put forward; critical areas of training
      ferrals and recommendations by the Field Training                                        officers (PPOs); training plans.                   identified in review.
      and Evaluation Review Board to the Bureau of Patrol.
      Based on this information, the TOC will recommend
      to the Superintendent the implementation of any ap-
      propriate changes to policies or procedures related to
      the Field Training and Evaluation Program.
320   320. The In-Service Training Program will require that        December      Bowman,      Training Plans for in-service training; curric-    Number of hours for each in-service manda-            IMR-1
 &    all non-probationary police officers who are active           31, 2018;     Monroe,      ula for both mandatory and elective courses;       tory or elective course; quality of curricula, in-
323   duty and available for assignment, including supervi-         December     Richardson    training tracking records, such as sign-in         cluding but not limited to student learning
      sors and command staff, receive, at a minimum, the             31, 2019                  sheets; relevant Training Oversight Commit-        objectives; extent to which participating offic-
      following amount of in-service training each year: a.                                    tee (TOC) documents and reports; course            ers demonstrate learning via pre- and post-
      16 hours by the end of 2018; b. 24 hours by the end                                      evaluation strategies, such as pre- and post-      course surveys.
      of 2019; c. 32 hours by the end of 2020; and d. 40                                       course surveys and course evaluations.
      hours by the end of 2021, and in each subsequent
      year. 323. 323. As part of the In-Service Training Pro-
      gram, mandatory and elective courses will be appor-
      tioned as follows: a. in 2018, CPD will require that each
      officer receive at least 16 hours of in person manda-
      tory courses; b. in 2019, CPD will require that each of-
      ficer receive at least 16 hours of in person mandatory
      courses, with the remaining 8 hours to be provided
      either as mandatory or elective courses, as deter-
      mined by the TOC; c. in 2020, CPD will require that
      each officer receive at least 24 hours of in-person
      mandatory courses, with the remaining 8 hours to be
      provided either as mandatory or elective courses, as
      determined by the TOC; d. starting in 2021, and every
      year thereafter, CPD will require that each officer re-
      ceive at least 24 hours of in-person mandatory
      courses with the remaining 16 hours to be provided
      either as mandatory or elective courses, as deter-
      mined by the TOC; and e. this Agreement does not
      require CPD to provide more than 40 hours of annual
      department-wide in-service training.
334   By January 1, 2020, as appropriate and tailored to            January 1,    Bowman,      People identified to develop pre-promo-            Quality of curricula, including but not limited       IMR-2
      the specific rank and command, pre-service promo-               2020        Monroe,      tional training; curricula; data sources identi-   to student learning objectives; extent to which
      tional training will include, but not be limited to: a. an                 Richardson    fied in developing training modules.               participating officers demonstrate learning via
      overview of CPD's department-wide crime reduction                                                                                           pre- and post-course surveys; extent to which
      strategies; b. specific methods for developing district-                                                                                    training touches upon the requirements of

                                                                   54
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 59 of 78 PageID #:5446
                                                              Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                   IMT                                                                                                          Initial
 ¶                Consent Decree ¶ Language                       Deadline(s)   Member(s)                    Data Sources*                                  Metrics/Measures*                    IMR
                                                                                Responsible                                                                                                    Period**
      level crime reduction strategies that are consistent                                                                                      this paragraph.
      with the principles of community policing, and tools
      and techniques on how best to communicate with of-
      ficers on how to incorporate principles of community
      policing in implementing those crime reduction strat-
      egies; c. techniques for effectively guiding and direct-
      ing officers and promoting effective and ethical police
      practices, including detecting and addressing bias
      based profiling and other forms of discriminatory po-
      licing; d. de-escalation strategies and the principles of
      force mitigation; e. intervening on a subject s behalf
      when observing a use of force that is excessive or oth-
      erwise in violation of policy; f. evaluating the com-
      pleteness, correctness, and sufficiency of written re-
      ports; g. monitoring, reviewing, and investigating uses
      of force to ensure consistency with CPD policies; h.
      understanding the function and proper use of super-
      visory tools, such as Early Intervention System ("EIS")
      and body-worn cameras, at each rank; i. evaluating
      officer performance, informally and formally as part of
      CPD's annual performance evaluation process; j. CPD
      and COPA's disciplinary system requirements and
      available non-punitive corrective action; k. mentoring
      officers and fostering career development; l. respond-
      ing to allegations of officer misconduct, including, but
      not limited to, excessive force and racial discrimina-
      tion, for purposes of documenting the complaint and
      reporting it to COPA; m. building community partner-
      ships and guiding officers on how to implement this
      requirement; and n. CPD policy and legal updates.
336   Within 30 days of the Effective Date, CPD will de-          March 30,      Bowman,      Identified topics for field training; selection   Established selection process; consistency      IMR-1
      velop a formalized structure for the field training          2019          Monroe,      process; policies.                                among all districts; development of guidance
      component to ensure consistency across districts. This                    Richardson                                                      materials.
      structure will include a process for selecting which su-
      pervisors will be shadowed and guidance materials to
      ensure that the topics and information regarding su-
      pervisor responsibilities covered during the field
      training component are consistent with CPD policy
      and this Agreement.


                                                                                                                                       55
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 60 of 78 PageID #:5447
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                     IMT                                                                                                              Initial
 ¶                Consent Decree ¶ Language                       Deadline(s)    Member(s)                    Data Sources*                                    Metrics/Measures*                       IMR
                                                                                 Responsible                                                                                                         Period**
339   339. Within 90 days of the Effective Date, CPD will              May 30,     Bowman,     Training documents; method for disseminat-         Number of people on active duty and availa-         IMR-1
 -    require that all members who are active duty and                  2019       Monroe,     ing to required personnel.                         ble for assignment receiving training; dates
340   available for assignment are provided with training on                      Richardson                                                      training completed.
      the requirements of this Agreement, together with its
      goals, implementation process, and timelines. 340. In
      connection with issuing a policy or procedure pursu-
      ant to this Agreement, CPD will ensure that: a. all rel-
      evant CPD members review their responsibilities pur-
      suant to the policy or procedure, including the re-
      quirements that each member is held accountable for
      their compliance and is required to report violations
      of policy; b. supervisors of all ranks are informed that
      they will be held accountable for identifying and re-
      sponding to policy or procedure violations by mem-
      bers under their direct command; and c. CPD can doc-
      ument that each relevant CPD officer or other em-
      ployee has received and reviewed the policy.
Supervision
348   By January 1, 2020, CPD will review and, as neces-           January 1,     Johnson,     Departmental policies that outline supervi-        New or reissued supervisory policies issued         IMR-2
      sary, revise its policies for supervision to ensure that       2020         Monroe,      sory responsibilities; policies mandating su-      after the consent decree; departmental com-
      such policies set out clear responsibilities for supervi-                     Felix      pervisory actions (all ranks) to achieve com-      munications conveying supervisory responsi-
      sors to comply with the requirements of this Agree-                                      pliance with consent decree; operational or-       bility to comply with consent decree require-
      ment. CPD will inform all supervisors of their specific                                  ders, training lesson plans, training bulletins,   ments—this supervisor expectation should
      duties and responsibilities that are required by CPD                                     and management meeting agendas and at-             exceed the general awareness training of the
      policies, including this Agreement.                                                      tendance rosters.                                  consent decree required for all employees
                                                                                                                                                  outlined in ¶339.
360   By January 1, 2020, CPD will develop a staffing              January 1,     Johnson,     Staffing reports; departmental position con-       The production and publication of a staffing        IMR-2
      model to achieve the principles of unity of command            2020         Monroe,      trol reports; daily briefing sheets; staff job     model report that achieves the appropriate
      and span of control. CPD's staffing model will identify                       Felix      descriptions; vacation usage; training leave       span of control, and required sergeant geo-
      methods to implement unity of command and a span                                         requirements; CAD activity reports; aggre-         graphic staffing levels, as required by the con-
      of control ratio of no more than ten officers to one                                     gate calls for service activity; patrol maps;      sent decree; this report should include an ex-
      Sergeant for all field units on each watch in each of                                    patrol assignments; performance manage-            ecutive summary and substantive recommen-
      CPD's patrol districts. To achieve this objective, CPD                                   ment reports.                                      dations and be supported by citable refer-
      will maintain, at a minimum, one Sergeant for each                                                                                          ences to the data source requirements.
      sector.
362   By January 1, 2020, CPD will develop a system and            January 1,     Johnson,     Staffing reports; departmental position con-       Newly established CPD protocols (reports)           IMR-2
      protocols to allow the Department to assess, both              2020         Monroe,      trol reports; daily briefing sheets; vacation      that create both a daily and strategic ap-
      long-term and on a day-to-day basis, whether field                            Felix      usage; training leave requirements; CAD ac-        proach to evaluating compliance with the
      units on each watch in each patrol district meet the                                     tivity reports; aggregate calls for service ac-    staffing model in the field and compliance
      requirements for unity of command and span of con-                                       tivity; patrol maps; patrol assignments.           with the implementation plan for the staffing
      trol.                                                                                                                                       model.

                                                                  56
                                   Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 61 of 78 PageID #:5448
                                                            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                 IMT                                                                                                           Initial
 ¶                Consent Decree ¶ Language                     Deadline(s)   Member(s)                    Data Sources*                                 Metrics/Measures*                      IMR
                                                                              Responsible                                                                                                     Period**
364   Beginning no later than January 31, 2020, CPD will        January 1,     Johnson,     Departmental position control reports; daily     The production and publication of a staffing      IMR-2
      begin to implement a staffing model to achieve unity        2020         Monroe,      briefing sheets; CAD activity reports; patrol    model implementation report that describes
      of command and a span of control ratio of no more                          Felix      assignments; sergeant staffing report; CPD       how CPD will achieve and execute the appro-
      than ten officers to one Sergeant assigned to field                                   budgetary analysis; budgetary financial fore-    priate span of control, and required minimum
      units on each watch in each patrol district.                                          cast for sergeant positions.                     sergeant geographic staffing levels, as re-
                                                                                                                                             quired by the consent decree; this report
                                                                                                                                             should include an executive summary, sub-
                                                                                                                                             stantive recommendations that are supported
                                                                                                                                             by citable references to the data source re-
                                                                                                                                             quirements, and the implementation strategy
                                                                                                                                             should take into consideration a threat and
                                                                                                                                             risk model when determining deployment
                                                                                                                                             strategies to gain compliance.
368   Beginning 365 days after the Effective Date, and           February      Johnson,     Current sergeant assignments; distribution       Current and future span of control, number of     IMR-2
      annually thereafter, the Monitor will review and assess    29, 2020      Monroe,      of patrol sergeants; span of control for ser-    sergeants assigned to districts, and sergeants
      CPD's progress toward achieving unity of command                           Felix      geants; staffing model report; sergeant staff-   assigned to watches.
      and a span of control ratio of no more than ten offic-                                ing implementation report.
      ers to one Sergeant.
Officer Wellness and Support
382   382. CPD currently offers clinical counseling services,   September      Johnson,     Material and documents prescribed in ¶383;       The development and publication of the Of-        IMR-2
 -    programs regarding alcoholism and other addictions,         1, 2019      Monroe,      Officer Support Systems Plan; CPD budget;        ficer Support Systems Plan; this needs assess-
384   and a peer support program to help CPD members                             Felix      planning documents.                              ment has numerous requirements outlined in
      cope with the psychological and personal toll their                                                                                    ¶383; the final needs assessment product
      jobs can impose. By September 1, 2019, CPD will                                                                                        should include an executive summary, in-
      complete a needs assessment to determine what ad-                                                                                      cluded citable source material, establish the
      ditional resources are necessary to ensure the support                                                                                 CPD present operational baseline, and clearly
      services available to CPD members comport with best                                                                                    define required operational enhancements to
      practices and mental health professional standards.                                                                                    comply with the consent decree; the develop-
      383. The needs assessment should analyze, at a min-                                                                                    ment and publication of the Officer Support
      imum: a. staffing levels in CPD’s Professional Counsel-                                                                                Systems implementation plan; final imple-
      ing Division; b. the current workload of the licensed                                                                                  mentation dates, issuance of periodic pro-
      mental health professionals and drug and alcohol                                                                                       gress reports, and budgetary scheduling
      counselors employed by CPD; c. how long it takes                                                                                       should be included.
      CPD members requesting counseling services to be
      seen by a licensed mental health professional or drug
      and alcohol counselor; d. the professional specialties
      of CPD’s licensed mental health professionals; e. the
      frequency and reasons for referrals of CPD members
      to clinical service providers external to CPD and the
      quality of those services; f. CPD member feedback,
                                                                                                                                    57
                                     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 62 of 78 PageID #:5449
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                    IMT                                                                                                        Initial
 ¶                Consent Decree ¶ Language                        Deadline(s)   Member(s)                   Data Sources*                                 Metrics/Measures*                    IMR
                                                                                 Responsible                                                                                                  Period**
      through statistically valid surveys that ensure ano-
      nymity to participants consistent with established
      Professional Counseling Division guidelines, regard-
      ing the scope and nature of the support services
      needs of CPD members and the quality and availabil-
      ity of services and programs currently provided
      through the Employee Assistance Program; g. similar
      mental health services offered in other large depart-
      ments, including the ratio of licensed mental health
      professionals to sworn officers and the number of
      counseling hours provided per counselor per week; h.
      guidance available from law enforcement profes-
      sional associations; i. the frequency and adequacy of
      CPD’s communications to CPD members regarding
      the support services available to them; j. the fre-
      quency, quality, and demand for in-service trainings
      related to stress management, officer wellness, and
      related topics; and k. the quality of recruit training re-
      lated to stress management, officer wellness, and re-
      lated topics. 384. Within 60 days of the completion of
      the needs assessment, CPD will develop a plan, in-
      cluding a timeline for implementation, to prioritize
      and address the needs identified through the needs
      assessment required by the immediately preceding
      paragraph ("Officer Support Systems Plan"). CPD will
      implement the Officer Support Systems Plan in ac-
      cordance with the specified timeline for implementa-
      tion.
387   Within 180 days of the Effective Date, CPD will de-           August 28,    Johnson,     Training curriculum; student learning objec-    Number of people affected by current process    IMR-1
      velop and implement a roll call training to explain and         2019        Monroe,      tives; evaluation plan; instructor qualifica-   regarding FOID cards; types of policies ad-
      address the effects on Firearm Owners Identification                          Felix      tions.                                          dressing FOID cards; types of Support Ser-
      ("FOID") card eligibility, if any, when a CPD member                                                                                     vices affecting FOID cards.
      seeks or receives CPD support services, including, but
      not limited to, counseling and mental health treat-
      ment.
388   As a component of the Officer Support Systems Plan,           January 1,    Johnson,     Comparable benchmarks from other large          Development and publication of the Suicide      IMR-2
      by January 1, 2020, CPD will develop and implement              2020        Monroe,      police departments; best practices; CPD of-     Prevention Initiative plan.
      a comprehensive suicide prevention initiative ("Sui-                          Felix      ficer wellness programs; employee surveys.
      cide Prevention Initiative"). In designing the Suicide
      Prevention Initiative, CPD will examine similar initia-



                                                                   58
                                     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 63 of 78 PageID #:5450
                                                               Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                    IMT                                                                                                                Initial
 ¶                Consent Decree ¶ Language                        Deadline(s)   Member(s)                      Data Sources*                                  Metrics/Measures*                        IMR
                                                                                 Responsible                                                                                                          Period**
      tive implemented in other large departments and in-
      corporate guidance available from law enforcement
      professional associations. The Suicide Prevention Ini-
      tiative will be overseen by a licensed mental health
      professional working in conjunction with a command
      staff member.
389   At least annually, the Director of the Professional           February      Johnson,       Professional Counseling Division programs;       Analysis of Professional Counseling Division         IMR-2
      Counseling Division will provide a written report to          29, 2020     Monroe, Felix   performance metrics; employee surveys or         programs; at minimum, this analysis should
      the Superintendent, through his or her chain of com-                                       responses; staff interviews; written report to   include required elements of the consent de-
      mand, that includes anonymized data regarding sup-                                         Superintendent.                                  cree as well as an executive summary, citable
      port services provided to CPD members, how long it                                                                                          reference to any emerging best practices in
      takes CPD members requesting counseling services to                                                                                         the field, gap analysis between services CPD
      receive them, and other metrics related to the quality                                                                                      provides and best practices, and identifiable
      and availability of these services. This report will also                                                                                   recommendations.
      contain resource, training, and policy recommenda-
      tions necessary to ensure that the support services
      available to CPD members reasonably address their
      identified needs and comply with the Officer Support
      Systems Plan.
391   CPD will initially increase the staffing level in its Pro-   January 1,     Johnson,       Licensed mental health professional staffing     At least ten full-time licensed mental health        IMR-2
      fessional Counseling Division to at least ten full-time        2020        Monroe, Felix   levels; officer wellness and support program     professionals (or equivalent staff hours); staff-
      licensed mental health professionals (or a combina-                                        capacity and performance metrics; Officer        ing levels to meet organizational needs
      tion of full- and part-time licensed mental health pro-                                    Support Systems Plan; needs assessment.          should be established in the Officer Support
      fessionals capable of providing an equivalent amount                                                                                        Systems plan and the Officer Support Systems
      of weekly clinical therapy hours) by January 1, 2020.                                                                                       implementation plan.
      CPD may contract with licensed mental health profes-
      sionals external to CPD on an interim basis while CPD
      completes the process for creating these new posi-
      tions and hiring individuals to fill them. Additional
      changes to staffing levels will be made consistent with
      the results of the needs assessment and Officer Sup-
      port Systems Plan.
401   CPD currently offers anonymous support groups and             February      Johnson,       CPD support groups; programs and addic-          Analysis of support groups and addiction pro-        IMR-2
      programs for alcoholism and other addictions. CPD             29, 2020     Monroe, Felix   tion services; staff interviews; program ca-     grams; at minimum, this analysis should in-
      will ensure that a licensed mental health professional                                     pacity; program performance data; user sur-      clude an executive summary, citable reference
      assigned to the Professional Counseling Division                                           veys.                                            to any emerging best practices in the field,
      oversees any such programs offered by CPD, that the                                                                                         gap analysis between services CPD provides
      programs adhere to generally accepted practices in                                                                                          and best practices, and identifiable recom-
      the field of addiction treatment (e.g., 12-step addic-                                                                                      mendations.


                                                                                                                                         59
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 64 of 78 PageID #:5451
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                     IMT                                                                                                          Initial
 ¶                Consent Decree ¶ Language                       Deadline(s)     Member(s)                     Data Sources*                                Metrics/Measures*                     IMR
                                                                                  Responsible                                                                                                    Period**
      tion treatment program), and that each program is re-
      viewed at least annually by the Director of the Pro-
      fessional Counseling Division.
404   CPD will maintain a peer support program, ensuring               February    Johnson,       Peer support programs; performance met-        Peer Support Officers (at least) annual meet-    IMR-2
      that: a. a licensed mental health professional assigned          29, 2020   Monroe, Felix   rics; employee surveys or responses; meet-     ing to provide feedback on existing programs
      to the Professional Counseling Division oversees and                                        ings that are memorialized in a standing re-   and successful strategies.
      adequately manages the program; b. Peer Support                                             port.
      Officers receive initial training in stress management,
      grief management, officer wellness, obligations and
      limitations regarding confidentiality and privacy,
      communication skills, common psychological symp-
      toms and conditions, suicide assessment and preven-
      tion, dependency and abuse, and support services
      available to CPD members; c. Peer Support Officers
      are trained to recommend the services offered by the
      Professional Counseling Division in situations that are
      beyond the scope of their training; d. CPD offers Peer
      Support Officers the opportunity to meet at least an-
      nually to share successful strategies and identify ways
      to enhance the program; e. Peer Support Officers re-
      ceive and comply with a written procedures manual
      approved by a licensed mental health professional as-
      signed to the Professional Counseling Division; f. Peer
      Support Officers are offered sufficient non-monetary
      incentives and recognition to ensure broad recruit-
      ment of volunteers and widespread access to peer
      support services; and g. the scope and quantity of
      peer support services provided to CPD members are
      identified in a manner that facilitates effective man-
      agement of the program and that preserves the ano-
      nymity and confidentiality of members receiving peer
      support services.
406   By January 1, 2020, CPD will develop and adopt a             January 1,      Johnson,       CPD policies; chaplain training; selection     Development and publication of the Chap-         IMR-2
      standard operating procedure ("SOP") outlining the             2020         Monroe, Felix   process for chaplains; chaplain response       lains Unit SOP.
      roles and responsibilities of the Chaplains Unit. The                                       times; calls for service data.
      Chaplains Unit SOP will identify that: a. the purpose of
      the Chaplains Unit is to: i. support the wellness of CPD
      members who voluntarily seek consultation with rep-
      resentatives of the Chaplains Unit; ii. make referrals to
      licensed mental health professionals and other service
      providers, when appropriate; iii. provide pastoral care

                                                                  60
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 65 of 78 PageID #:5452
                                                             Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                  IMT                                                                                                              Initial
 ¶                Consent Decree ¶ Language                      Deadline(s)   Member(s)                      Data Sources*                                  Metrics/Measures*                      IMR
                                                                               Responsible                                                                                                        Period**
      to CPD members who voluntarily seek such services;
      iv. offer voluntary preventive programs for the pur-
      poses of supporting, encouraging, and affirming CPD
      members in their professional and family lives; and v.
      provide support in moments of crisis as requested by
      CPD members. b. when acting in the official capacity
      of a CPD Chaplain, representatives of the Chaplains
      Unit will refrain from actions or statements that are
      inconsistent with CPD policy. c. representatives of the
      Chaplains Unit, including CPD members and non-CPD
      members, will receive training regarding the roles and
      responsibilities of the Chaplains Unit.
409   CPD has also implemented a mandatory program for            March 1,      Johnson,       CPD policies; best practices for officers who    Extent to which a mental health professional       IMR-1
      members who have experienced an officer-involved             2019        Monroe, Felix   have experienced a firearms discharge; CPD       in the Professional Counseling Division has
      firearms discharge that consists of peer group discus-                                   organizational chart; credentials and qualifi-   oversight of the program; processes by which
      sions and other components. CPD will ensure that this                                    cations of mental health professionals over-     officers are invited to participate in the pro-
      program is overseen by a licensed mental health pro-                                     seeing the program; officers who have par-       gram.
      fessional assigned to the Professional Counseling Di-                                    ticipated in the program.
      vision, reflects best practices, and comports with
      CPD’s use of force policies and training.
411   At least annually, CPD will determine whether mem-          February      Johnson,       Use of force report(s) and/or use of force da-   Reporting process that defines a duty-related      IMR-2
      bers who have experienced a duty-related traumatic          29, 2020     Monroe, Felix   tabase; calls for service data; supervisor re-   traumatic incident and guarantees that staff
      incident have attended the mandatory counseling                                          ferral data.                                     members receive the required support follow-
      sessions and have completed the Traumatic Incident                                                                                        ing a traumatic incident.
      Stress Management Program.
Accountability and Transparency
425   425. The City, CPD, and COPA will ensure individuals        May 30,       Medlock,       Complaint process policies and procedures;       Joint policy and distribution of materials; how    IMR-1
 -    are allowed to submit complaints in multiple ways, in-       2019        Monroe, Sun     number and types of complaints filed             procedures are publicized; identified lan-
426   cluding: in person to COPA or at a CPD district station,                                 through the various systems; minutes from        guage support system; final policies and com-
      by telephone, online, anonymously, and through third                                     meetings discussing how to widely make           plaint procedure issued; understanding of
      party representatives. To ensure broad and easy ac-                                      available complaint process; plans, policies     how system applies; extent to which com-
      cess to its complaint system, within 90 days of the                                      and procedures for assigning complaint           plaints can be filed through various systems
      Effective Date: a. the City, CPD, and COPA will make                                     tracking numbers; misconduct complaints.         outlined in consent decree and whether
      the process for filing a complaint widely available to                                                                                    unique tracking number is assigned through-
      the public, including in-person, by telephone, and                                                                                        out case disposition.
      online; b. the City, CPD, and COPA will make the pro-
      cess for filing a complaint available electronically; c.
      the City, CPD, and COPA will make information on fil-



                                                                                                                                       61
                                     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 66 of 78 PageID #:5453
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                      IMT                                                                                                   Initial
 ¶                 Consent Decree ¶ Language                        Deadline(s)    Member(s)                  Data Sources*                             Metrics/Measures*                    IMR
                                                                                   Responsible                                                                                             Period**
      ing a complaint and accompanying instructions ac-
      cessible to people who speak languages other than
      English and will provide telephonic language inter-
      pretation services consistent with the City's and CPD's
      existing limited English proficiency policies and this
      Agreement; d. the City, CPD, and COPA will ensure in-
      dividuals may submit allegations of misconduct, re-
      gardless of whether the individual is a member or per-
      ceived member of an identifiable group, based upon,
      but not limited to: race, ethnicity, color, national
      origin, ancestry, religion, disability status, gender,
      gender identity, sexual orientation, marital status, pa-
      rental status, military discharge status, financial status,
      or lawful source of income; e. the City, CPD, and COPA
      will continue to ensure that members of the public
      may make complaints via telephone using free 24-
      hour services, including by calling 311 and being
      given the option to leave a voicemail for COPA or
      speak to a CPD supervisor, and will clearly display this
      information on their respective websites and other
      appropriate City and CPD printed materials; f. the City,
      CPD, and COPA will ensure that instructions for sub-
      mitting complaints are available via telephone, on-
      line, and in-person; and g. the City and CPD will en-
      sure that complaint filing information is prominently
      displayed on CPD website’s homepage, including by
      linking to COPA’s online complaint form. 426. As part
      of the COPA’s system for processing non- confidential
      complaints and administrative notifications (the “in-
      take process”), each complaint and administrative no-
      tification will be assigned a unique tracking number.
      This unique tracking number will be linked with all
      phases of the investigation and disciplinary process,
      through the final disposition.
436   Within 90 days of the Effective Date, CPD will en-                 May 30,    Medlock,     Policies; copies of notes associated with   Final policies issued; number of complaints    IMR-1
      sure that there are adequate policies and practices in              2019     Monroe, Sun   meetings; data from COPA; misconduct        filed by officers.
      place to encourage and protect CPD members who                                             complaints.
      report potential misconduct by other CPD members.
      Such policies will provide, at a minimum: a. that CPD
      members promptly report any misconduct of which
      they are aware to a supervisor; b. that the supervisor

                                                                    62
                                     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 67 of 78 PageID #:5454
                                                                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                     IMT                                                                                                             Initial
 ¶                 Consent Decree ¶ Language                        Deadline(s)   Member(s)                    Data Sources*                                   Metrics/Measures*                      IMR
                                                                                  Responsible                                                                                                       Period**
      document such alleged misconduct and promptly re-
      port it to COPA; and c. that all forms of retaliation,
      interference, intimidation, and coercion against a CPD
      member who reports misconduct or cooperates with
      an investigation of misconduct, are strictly prohibited.
457   Within 90 days of the Effective Date, CPD will create          May 30,       Medlock,     Policies; copies of notes associated with          Factors considered; final policy; copies of       IMR-1
      a written policy regarding the circumstances under              2019        Monroe, Sun   meetings; factors considered in determining        notes associated with meetings; time factors
      which BIA will retain and investigate complaints itself                                   transfer of cases.                                 for investigations; process for coordination
      and under which BIA will transfer complaints to a CPD                                                                                        between CPD and COPA.
      district for investigation. The policy will include as fac-
      tors in that decision: consideration of the involved
      CPD member's complaint and disciplinary history and
      the seriousness of the alleged misconduct. It will be
      designed to ensure that all investigations are com-
      pleted in a timely and thorough manner and in com-
      pliance with this Agreement.
478   Within 120 days of the Effective Date, CPD and                 June 29,      Medlock,     Policies and procedures; number and types          Final policies developed; anonymous com-          IMR-1
      COPA will each review and revise its policies regarding          2019       Monroe, Sun   of anonymous complaints; copies of over-           plaints investigated according to policy.
      preliminary investigations, including preliminary in-                                     ride affidavits; preliminary investigative poli-
      vestigations of anonymous complaints, and the pro-                                        cies and procedures; override affidavit pro-
      cess for seeking an override affidavit in the absence                                     cess and forms.
      of a signed complainant affidavit.
479   Within 120 days of the Effective Date, CPD and                 June 29,      Medlock,     Policies and procedures; timelines; bench-         Revised policies; adherence to timelines; set-    IMR-1
      COPA will each adopt or review and, to the extent                2019       Monroe, Sun   marks; and goals for completing investiga-         ting and meeting benchmarks and goals.
      necessary, revise its policy establishing investigative                                   tions.
      timelines, benchmarks, and goals by which the pro-
      gress of investigations will be measured.
480   480. Within 120 days of the Effective Date, the City,          June 29,      Medlock,     COPA, BIA, and Accountability Sergeants;           Development of joint policies; involvement of     IMR-1
 -    CPD, and COPA will each develop a policy establish-              2019       Monroe, Sun   policies relating to review of evidence in civil   all parties; process for developing new poli-
481   ing procedures for COPA, BIA, and Accountability Ser-                                     and criminal litigation; other relevant poli-      cies; extent to which Superintendent responds
      geant's review and consideration of evidence from                                         cies; meeting notes between the relevant or-       within 30 days.
      civil and criminal litigation. 481. The City, CPD, and                                    ganizations.
      COPA will ensure that if CPD, COPA, or the OIG re-
      quests the Superintendent’s authorization to open an
      investigation concerning incidents that allegedly oc-
      curred more than five years before the date that
      COPA, CPD, or the OIG became aware of the allega-
      tions, the Superintendent will respond within 30 days.
488   In addition to the general investigative requirements         March 31,      Medlock,     Notification policy and protocol of COPA           Measure extent to which relevant individuals      IMR-1
                                                                     2019         Monroe, Sun   personnel in the event of an officer involved      understand and adhere to policy; extent to
                                                                                                                                          63
                                  Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 68 of 78 PageID #:5455
              Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                 IMT                                                                                                            Initial
¶               Consent Decree ¶ Language                       Deadline(s)   Member(s)                    Data Sources*                                  Metrics/Measures*                      IMR
                                                                              Responsible                                                                                                      Period**
    established in this Agreement, with respect to the in-                                  shooting or death; protocol regarding noti-       which relevant individuals comply with all re-
    vestigation of officer-involved shootings and deaths,                                   fication procedures; documentation or case        quirements listed in ¶488, including for exam-
    the City and CPD will ensure re that: a. COPA investi-                                  examples to demonstrate COPA participa-           ple, the extent to which COPA investigators
    gators be provided the opportunity to participate in                                    tion at the scene; evidence to demonstrate        are provided the opportunity to participate in
    the preliminary assessment during the immediate af-                                     the COPA responded to the scene of an of-         the preliminary assessment during the imme-
    termath of an officer-involved shooting or death to                                     ficer involved shooting or officer involved       diate aftermath of an officer-involved shoot-
    the same extent as any CPD member or any other law                                      death; policy and/or evidence log that doc-       ing.
    enforcement agency investigating the incident; b. the                                   uments who/when viewed or listened to ev-
    Chief Administrator of COPA, or his or her designee,                                    idence; policies and procedures that direct
    is present for the first viewing by CPD of available                                    CPD members to not discuss facts of a case
    video or audio material related to the incident and                                     until interviewed by COPA, including accom-
    when any audio or video material is collected and pre-                                  modating an employee's discussion with
    served at or near the scene from CPD or third-party                                     counsel or in a member's wellness situation;
    surveillance systems. i. the requirements of subpara-                                   policies directing that CPD members will be
    graph (b), above, will not apply if: (1) the Chief Admin-                               transported separately from a scene and will
    istrator of COPA, or his or her designee, has been in-                                  be monitored to avoid contact or communi-
    formed of the incident and is not available; and (2)                                    cation until being released by a commander;
    COPA is not on scene and there is a public safety need                                  policies directing that CPD member wit-
    to review or listen to certain available audio or video                                 nesses will be audio/and or video recorded
    prior to the COPA arrival on scene. c. there is written                                 with COPA Investigators present except
    documentation identifying each CPD member who                                           when a CPD member witness is speaking
    viewed video evidence or listened to audio evidence                                     with legal representation; audio and video
    at the scene; d. within 30 days of the Effective Date,                                  files of relevant interviews; policies that di-
    CPD issues a policy providing that: i. involved and wit-                                rect investigators to interview CPD member
    ness CPD members do not discuss the facts relating                                      witnesses without delay.
    to the incident with any witness until interviewed by
    COPA, except to the extent necessary to ensure public
    safety, as instructed by counsel in relation to civil or
    criminal proceedings, or participating in CPD officer
    wellness programs; ii. COPA may extend the prohibi-
    tion on discussion to the extent necessary to preserve
    the integrity of the investigation; and iii. in no event
    may this prohibition extend beyond the final discipli-
    nary decision, if any. e. involved and witness CPD
    members will be separated, transported separately
    from the scene, and monitored to avoid contact or
    communications relating to the incident until released
    by the responding supervisor at or above the rank of
    Commander; f. administrative interviews of involved
    and witness CPD members will be audio recorded



                                                                64
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 69 of 78 PageID #:5456
                                                             Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                  IMT                                                                                                              Initial
 ¶                Consent Decree ¶ Language                      Deadline(s)   Member(s)                    Data Sources*                                  Metrics/Measures*                        IMR
                                                                               Responsible                                                                                                        Period**
      and, where possible, video recorded, with COPA in-
      vestigators present, except that a member may speak
      with his or her attorney or union representative in pri-
      vate; and g. investigators will not delay interviewing
      involved and witness CPD members, and will conduct
      such interviews as soon as feasible, consistent with
      any applicable collective bargaining agreement. In-
      vestigators will document, and make part of the ad-
      ministrative investigative file, all requests made on
      behalf of involved or witness CPD members to re-
      schedule an interview.
493   OAG acknowledges that, in many districts, CPD has           June 29,      Medlock,     Policies detailing the responsibilities of the   Development process of policy; understand-           IMR-1
      designated Accountability Sergeants whose responsi-           2019       Monroe, Sun   Accountability Sergeants, their respective       ing of policy; measuring timelines of 72 hours
      bilities include receiving, processing, and investigat-                                Commanders, and the BIA Lieutenants re-          and 7 days; measure extent to which Account-
      ing complaints made against CPD members, which                                         sponsible for supervising the Accountability     ability Sergeants, their respective Command-
      are referred to the districts by BIA. Within 120 days                                  Sergeants. Policies and Training documents       ers, and the BIA Lieutenants are following pol-
      of the Effective Date, CPD will develop a policy out-                                  outlined in 493 a, b, and c.                     icy.
      lining the responsibilities of Accountability Sergeants,
      their respective Commanders, and the BIA Lieuten-
      ants responsible for supervising the Accountability
      Sergeant's investigations ("BIA Lieutenants"). The pol-
      icy will provide, among other things, a process by
      which: a. within 72 hours of receiving a complaint
      from BIA for investigation, an immediate supervisor
      will be provided a summary of the complaint allega-
      tions concerning the involved CPD member; b. within
      seven days of the final disciplinary decision, the Com-
      mander and an immediate supervisor will be provided
      with the investigative findings, recommended disci-
      pline or corrective action, if any; and c. an immediate
      supervisor of the involved CPD member and the Ac-
      countability Sergeant will meet with the involved CPD
      member regarding the investigative findings, recom-
      mended discipline or corrective action, if any, unless
      the CPD member declines to meet.
498   The City and CPD will ensure that any command chan-        March 31,      Medlock,     Policies concerning command channel in-          Process for drafting policies; adherence to 45       IMR-1
      nel review conducted is complete within 30 days.            2019         Monroe, Sun   vestigative reviews, current timelines for       day rule; seriousness of investigation to justify
      Within 30 days of the Effective Date, CPD may draft                                    conducting investigations, and the most se-      45 days.
      a policy that provides, for the most serious adminis-                                  rious Administrative Investigations; requests
      trative investigations, the circumstances under which                                  for investigation extensions.

                                                                                                                                     65
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 70 of 78 PageID #:5457
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                     IMT                                                                                                          Initial
 ¶                Consent Decree ¶ Language                      Deadline(s)      Member(s)                   Data Sources*                                 Metrics/Measures*                      IMR
                                                                                  Responsible                                                                                                    Period**
      up to 45 days will be provided for command channel
      review. The draft policy will be provided to the Moni-
      tor for review and approval.
504   As soon as feasible, but by no later than January           January 31,      Medlock,     Administrative Summary Reports and plan         Timeline for distributing reports, how reports    IMR-2
      2020, upon arriving at the final disciplinary decision,        2020         Monroe, Sun   for distributing report to district command-    are being transmitted, who is receiving re-
      CPD and COPA will ensure that the Administrative                                          ers and supervisor; training lesson plans ad-   ports, and when report is sent.
      Summary Report is provided to the involved CPD                                            dressing the proper distribution of the re-
      member and the Department. CPD will ensure that                                           port.
      the Administrative Summary Report is provided to the
      involved CPD member's District or Unit Commander
      and immediate supervisor.
512   The City will ensure that within 365 days of the Ef-            February     Medlock,     Policies; current mediation procedures; cases   Policy development; clearly defined criteria      IMR-2
      fective Date, COPA and BIA have developed parallel              29, 2020    Monroe, Sun   submitted for mediation; policies; criteria     for determining cases for mediation; clearly
      policies regarding the mediation of misconduct com-                                       developed to determine which cases are eli-     defined and published process for engaging
      plaints by non-CPD members. The policies will govern                                      gible for mediation; letters or correspond-     in mediation; systematic process for com-
      mediation of misconduct complaints involving non-                                         ence to complainants concerning mediation.      municating with complainants.
      CPD member complainants. The policies will specify,
      at a minimum, (a) the criteria for determining inci-
      dents eligible for resolution through mediation; (b)
      the goals of mediation, including efficiency, transpar-
      ency, procedural justice, restorative justice, and
      strengthening public trust; (c) the steps in the media-
      tion process; and (d) methods of communication with
      complainants regarding the mediation process and
      the opportunity to participate. Items (a) through (d)
      above will be consistent between the CPD and COPA
      mediation policies.
522   Within 365 days of the Effective Date, COPA, the                February     Medlock,     Staffing levels at PSIG, COPA, and BIA; cases   Process developed for conducting personnel        IMR-2
      Deputy PSIG, and BIA will create separate staffing and          29, 2020    Monroe, Sun   loads for investigators; current equipment      and equipment needs assessment; involve-
      equipment-needs plans. Such plans will include anal-                                      assigned to units; needs plans created by       ment of staff in development of assessment.
      yses setting forth the basis for the plans' staffing re-                                  COPA, PSIG, and BIA.
      quirements and equipment needs assessments. CPD
      will implement the staffing and equipment-needs
      plans in accordance with the specified timeline for im-
      plementation.
525   Within 60 days of the Effective Date, the City will             April 30,    Medlock,     Selection policy and process, including job     Development of criteria for COPA; involve-        IMR-1
      propose a permanent method of selecting the Chief                2019       Monroe, Sun   requirements of COPA Chief Administrator.       ment of community feedback in development
      Administrator of COPA. In creating the permanent se-                                                                                      of criteria.
      lection method for COPA's Chief Administrator, the
      City will consider the views and recommendations of
      community stakeholders.

                                                                 66
                                     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 71 of 78 PageID #:5458
                                                               Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                    IMT                                                                                                              Initial
 ¶                Consent Decree ¶ Language                        Deadline(s)   Member(s)                    Data Sources*                                   Metrics/Measures*                       IMR
                                                                                 Responsible                                                                                                        Period**
526   Within 180 days of being assigned to BIA or being             June 29,      Medlock,     Lesson plans; training materials; rosters doc-    Development of on-boarding training; num-           IMR-1
      hired by COPA, all new BIA personnel and COPA em-               2019       Monroe, Sun   umenting training for new and existing            ber of personnel receiving on-boarding train-
      ployees will receive initial on-boarding training that is                                COPA and BIA personnel; policies directing        ing; ensuring scope, quality, and type of train-
      adequate in quality, quantity, scope, and type. Within                                   the training for COPA and BIA; training track-    ing is based on best practices.
      120 days of the Effective Date, COPA and BIA will                                        ing data.
      verify that all existing personnel received training that
      is consistent with this Agreement.
527   Within 180 days of the Effective Date, COPA and              August 28,     Medlock,     Policies; lesson plans; training materials for    Process for developing training, effectiveness      IMR-2
      BIA will begin providing all investigation staff mem-          2019        Monroe, Sun   COPA and BIA member's annual eight-hour           of training, and extension of training to all
      bers with at least eight hours of annual, comprehen-                                     in-service training; training tracking/training   personnel.
      sive, in-service training.                                                               rosters.
528   The initial and annual in-service training for COPA          August 28,     Medlock,     Policies; lesson plans; training materials for    Extent to which curricula reflect the elements      IMR-1
      and BIA investigators will include instruction in: a. how      2019        Monroe, Sun   COPA and BIA member's annual eight-hour           required by this paragraph.
      to properly handle complaint intake, and the conse-                                      in-service training.
      quences for failing to take complaints; b. best prac-
      tices in procedural justice, including techniques for
      communicating with complainants and members of
      the public; c. the collection of objective verifiable evi-
      dence; d. the process for seeking an override affidavit
      in the absence of a signed complainant affidavit; e. for
      COPA investigators, techniques for conducting impar-
      tial investigations of domestic violence and sexual
      misconduct; f. for BIA investigators, techniques for
      conducting impartial investigations of sexual miscon-
      duct; g. investigative skills, including proper interro-
      gation and interview techniques, gathering and ob-
      jectively analyzing evidence, and data and case man-
      agement; h. the challenges of law enforcement ad-
      ministrative investigations, including identifying al-
      leged misconduct that is not clearly stated in the com-
      plaint or that becomes apparent during the investiga-
      tion; i. properly weighing the credibility of witnesses
      against CPD members; j. using objective evidence to
      identify and resolve inconsistent statements; k. im-
      plicit bias; l. the proper application of the relevant
      standards of proof; m. relevant COPA and CPD rules,
      policies, and protocols including the requirements of
      this Agreement; n. relevant state and federal law; o.
      relevant CPD Rules of Conduct, including Rules 14, 21,


                                                                                                                                        67
                                     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 72 of 78 PageID #:5459
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                     IMT                                                                                                            Initial
 ¶                Consent Decree ¶ Language                        Deadline(s)    Member(s)                    Data Sources*                                  Metrics/Measures*                      IMR
                                                                                  Responsible                                                                                                      Period**
      and 22; p. the CMS; q. the applicable collective bar-
      gaining agreements; and r. how to access and use the
      PRS or information available on the PRS.
529   Within 180 days of the Effective Date, CPD will               August 28,     Medlock,     Training lesson plans; training schedules and     Tracking and identification of any new or re-     IMR-2
      begin providing training to all CPD members on the              2019        Monroe, Sun   training rosters for administrative investiga-    vised policies; development of training pro-
      terms of this Agreement and COPA's and CPD's re-                                          tions and discipline, including identifying       cess/distribution of new/revised policies.
      vised or new policies related to administrative inves-                                    misconduct, consequences for failing to re-
      tigations and discipline. To the extent appropriate and                                   port misconduct, and consequences of retal-
      necessary based upon a CPD member's duties, and                                           iation for reporting misconduct or for partic-
      contact with members of the public and/or individu-                                       ipating in an investigation; proper use of the
      als in custody, this training will include instruction on:                                anonymous reporting website; proper pro-
      a. identifying and reporting misconduct, the conse-                                       cedure for investigative process and conse-
      quences for failing to report misconduct, and the con-                                    quences for failure to do so.
      sequences for retaliating against a person for report-
      ing misconduct or participating in an investigation; b.
      use of the City’s anonymous reporting website; c. for
      CPD supervisors: i. the proper initiation of the intake
      process, including providing COPA’s contact infor-
      mation and the consequences for failing to initiate the
      intake process; and ii. techniques for turning the initi-
      ation of a complaint into a positive police community
      member interaction.
530   Within 90 days of the Effective Date, COPA and BIA                May 30,    Medlock,     Lesson plans; training schedules and rosters      Process for developing training; effectiveness    IMR-1
      will create separate initial and in-service training               2019     Monroe, Sun   for initial in-service training for COPA and      of training; whether all personnel receive
      plans.                                                                                    BIA personnel; staffing rosters.                  training.
532   Within 180 days of the Effective Date, the City will          August 28,     Medlock,     Policies and procedures; selection criteria for   Process for developing criteria and publishing    IMR-2
      draft selection criteria for Police Board members with          2019        Monroe, Sun   public review and comment for potential Po-       of draft criteria for public review and com-
      the objective of identifying individuals who possess                                      lice Board members; plan for the 30-day           ments; inclusion of public comments in draft
      sufficient experience, judgment, and impartiality to                                      public review and comment period.                 criteria; extent to which 30-day review period
      perform the duties of members of the Police Board.                                                                                          existed; extent of community engagement in
      Selection criteria may include prior work in law or law                                                                                     development of criteria.
      enforcement, and service with Chicago based com-
      munity and non-profit organizations. The draft selec-
      tion criteria will be published on the Police Board's
      website for a period of 30 days for public review and
      comment. Following the 30-day public review and
      comment period, the City will provide the draft crite-
      ria to OAG for review and comment. The final selec-
      tion criteria will be published and maintained on the
      Police Board's website. The City will ensure that the
      selection criteria are the basis for future selection of

                                                                   68
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 73 of 78 PageID #:5460
                                                              Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                   IMT                                                                                                            Initial
 ¶                Consent Decree ¶ Language                       Deadline(s)   Member(s)                    Data Sources*                                   Metrics/Measures*                     IMR
                                                                                Responsible                                                                                                      Period**
      Police Board members.
533   Within 180 days of the Effective Date, the Police           August 28,     Medlock,     Selection criteria for hearing officers, which     Clear concise process for selection criteria;    IMR-2
      Board will submit selection criteria for Police Board         2019        Monroe, Sun   should address competence, impartiality,           parties’ engagement in development of crite-
      hearing officers to the Monitor and OAG for review                                      and legal expertise to serve as hearing offic-     ria; amount of community engagement into
      and comment. The criteria will be drafted to help                                       ers.                                               development of criteria; whether and where
      identify individuals who possess sufficient compe-                                                                                         selection criteria are published.
      tence, impartiality, and legal expertise to serve as
      hearing officers. The selection criteria will be pub-
      lished on the Police Board's website. The City and the
      Police Board will ensure that the selection criteria are
      the basis for future selection of Police Board hearing
      officers.
538   Within 90 days of the Effective Date, the City will          May 30,       Medlock,     Policy and procedures for collecting, docu-        Process for policy development; document         IMR-1
      create a policy for collecting, documenting, classify-        2019        Monroe, Sun   menting, classifying, tracking, and respond-       follow up from Board to community mem-
      ing, tracking, and responding to community input re-                                    ing to community input received during the         ber's input; Board's response to community
      ceived during the Police Board's regular community                                      Police Board's regular community meetings.         member's input; process for responding to
      meetings. The policy will outline the methods for: (a)                                                                                     community comments.
      directing community input to the appropriate re-
      sponding entity, agency, or office; and (b) document-
      ing and making public, all responses to community
      input.
540   Within 180 days of the Effective Date, Police Board         August 28,     Medlock,     Training lesson plans, documentation, and          Development of training curriculum for Board     IMR-2
      members and hearing officers will receive initial and         2019        Monroe, Sun   rosters for initial training and annual train-     members; number of members receiving
      annual training that is adequate in quality, quantity,                                  ing; annual training for Police Board mem-         training; extent to which training addressed
      scope, and type and will cover, at minimum, the fol-                                    bers to include constitutional policing, use of    the required topics.
      lowing topics: a. constitutional and other relevant law                                 force, stops, searches, and arrests; police tac-
      on police-community encounters, including law on                                        tics; investigation of police conduct; impar-
      the use of force and stops, searches, and arrests; b.                                   tial policing; crisis response; CPD policies
      police tactics; c. investigations of police conduct; d.                                 and procedures; procedural justice and com-
      impartial policing; e. policing individuals in crisis; f.                               munity outreach.
      CPD policies, procedures, and disciplinary rules; g.
      procedural justice; and h. community outreach.
542   Within 90 days of the Effective Date, the City will          May 30,       Medlock,     Training policy for Board members and hear-        Measure extent to which the process for the      IMR-1
      create a training policy for Police Board members and         2019        Monroe, Sun   ing officers, including policies and proce-        development of policy includes relevant
      hearing officers.                                                                       dures for Board members; duties and re-            stakeholders; process for developing training
                                                                                              sponsibilities of Board members; Police            policy.
                                                                                              Board members.
558   Within 60 days of the Effective Date, the Deputy             April 30,     Medlock,     Policies and procedures for Deputy PSIG;           Review PSIG auditing processes and practices;    IMR-1
      PSIG will develop policies for regularly, and at least        2019        Monroe, Sun   PSIG audits; data driven review and audit to       validation of data sets to be used for audits
      annually, conducting data-driven reviews and audits                                     ensure the effectiveness of the community
                                                                                                                                        69
                                    Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 74 of 78 PageID #:5461
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                     IMT                                                                                                           Initial
 ¶                Consent Decree ¶ Language                       Deadline(s)     Member(s)                    Data Sources*                                  Metrics/Measures*                     IMR
                                                                                  Responsible                                                                                                     Period**
      to measure the effectiveness of the City and CPD's ac-                                    complaint process, including the number of        and data-driven reviews; process for develop-
      countability practices. These reviews and audits will                                     complaints received; the disposition of com-      ing policies.
      be designed to measure whether members of the                                             plaints; timeliness; length of administrative
      community can readily make a complaint alleging                                           investigations; disciplinary actions taken;
      misconduct and whether such complaints are investi-                                       complaint trends; analysis of enforcement of
      gated and adjudicated consistently with CPD policy,                                       Rules 14, 21, 22; thoroughness of adminis-
      this Agreement, and the law. Reviews and audits will                                      trative investigations; and disciplinary griev-
      include: a. analysis of the number of complaints re-                                      ance procedures and outcomes.
      ceived, the disposition of complaints by complaint
      type, the timeliness and average length of administra-
      tive investigations, and disciplinary actions taken; b.
      analysis of complaint trends; c. analysis of CPD’s en-
      forcement of its Rule 14, Rule 21, and Rule 22; d. anal-
      ysis of the thoroughness of administrative investiga-
      tions, and of the justifications for terminating investi-
      gations before the investigative findings and recom-
      mendations; e. analysis of disciplinary grievance pro-
      cedures and outcomes; and f. analysis of complain-
      ant-involved mediations.
563   At least 60 days prior to publishing its annual audit            February    Medlock,     PSIG draft annual audit plan; Deputy PSIG;        Extent to which PSIG’s annual audit plan re-     IMR-1
      plan, the Deputy PSIG will provide the Monitor with a            29, 2020   Monroe, Sun   PSIG employees.                                   flects or overlaps with IMT priorities.
      draft of its audit plan for review and comment.
565   At least quarterly, COPA, the Deputy PSIG, and the           Quarterly       Medlock,     Meeting dates, agendas, and minutes; infor-       Quarterly meetings held; attendance at meet-     IMR-1
      President of the Police Board, or his or her designee,                      Monroe, Sun   mation sharing among the entities; any rec-       ings; types of recommendations submitted
      will meet to confer and share information regarding                                       ommendations provided by the entities; Su-        and adopted; actions taken; extent to which
      trends and analyses of data relating to CPD. They will                                    perintendent responses to recommenda-             Superintendent responds within 60 days; ex-
      jointly or separately provide any resulting recommen-                                     tions and actions taken.                          tent to which policy recommendations and re-
      dations for changes in CPD policy or rules, in writing,                                                                                     sponses are posted to the website.
      to the Superintendent. Thereafter: a. the Superinten-
      dent will respond to any such recommendation within
      60 days of receipt; b. the Superintendent s response
      will include a description of the actions that the Su-
      perintendent has taken or plans to take with respect
      to the issues raised in the recommendations; and c. all
      policy recommendations and responses to the same
      will be published on a City website.
Data Collection, Analysis, and Management
569   CPD must collect, track, and maintain all available              March 1,    Decker,      All available documents relating to use of        Extent to which documentation regarding the      IMR-1
      documents related to use of force incidents, includ-              2019       Coldren,     force incidents, including but not limited to     review and investigation of reportable use of
      ing: a. TRRs, or any other similar form of documenta-                        Christoff    TRRs, TRR-Is, TRR-Rs, arrest reports, incident    force incidents adheres to relevant policies,
                                                                                                reports, investigatory stop reports, officers,    protocols, and the mandates of the consent

                                                                  70
                                     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 75 of 78 PageID #:5462
                                                               Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                    IMT                                                                                                             Initial
 ¶                Consent Decree ¶ Language                        Deadline(s)   Member(s)                   Data Sources*                                  Metrics/Measures*                        IMR
                                                                                 Responsible                                                                                                       Period**
      tion CPD may implement for initial reporting of re-                                      supervisors, members of the Force Review        decree; extent to which tracking mechanisms
      portable use of force incidents; b. TRR-Is, or any other                                 Board (FRB) and the FRU, community mem-         are kept up-to-date.
      similar form of documentation CPD may implement                                          bers, employees of COPA, employees of BIA,
      to document supervisory investigation of reportable                                      and employees of OIG Investigations Unit.
      use of force incidents; c. Tactical Response Reports –
      Review (“TRR-Rs”), or any other similar form of docu-
      mentation CPD may implement to document review
      or auditing of reportable use of force incidents; d. ar-
      rest reports, original case incident reports, and inves-
      tigatory stop reports associated with a reportable use
      of force incident; e. administrative investigative files,
      including investigative materials generated, collected,
      or received by BIA, or COPA, or any similar form of
      documentation CPD may implement for misconduct
      allegations or civilian complaints; and f. all reasonably
      available documentation and materials relating to any
      reportable use of force, in-custody injury or death, or
      misconduct allegation, including body-worn, in-car,
      or known third-party camera recordings, and state-
      ments, notes, or recordings from witness and officer
      interviews.
577   577. CPD will create a Force Review Board (“FRB”) to          April 30,     Decker,      CPD documentation regarding the creation        Extent to which documentation regarding the          IMR-2
 -    review, from a Department improvement perspective:             2019         Coldren,     of and modifications to the FRB; records re-    review and investigation of reportable use of
580   (a) any level 3 reportable use of force incident, except                    Christoff    garding review and recommendations re-          force incidents adheres to relevant policies,
      for accidental firearms discharges and animal de-                                        garding applicable uses of force, including     protocols, and the mandates of the consent
      structions with no human injuries, and (b) any report-                                   supporting documentation, the timeliness of     decree; number of recommendations made
      able uses of force by a CPD command staff member.                                        FRB review, and delivery of recommenda-         by the FRB regarding policies, training, tactics,
      578. For any reportable use of force incident subject                                    tions; CPD documentation regarding FRB          or equipment regarding reportable use of
      to an ongoing investigation by COPA, COPA will be                                        recommendations for training or modifica-       force incidents, and the CPD response to
      exclusively responsible for recommending discipli-                                       tions to policy based on its review of appli-   those recommendations; timeliness of FRB re-
      nary action relating to the incident. The purpose of                                     cable use of force incidents, including CPD     view of incidents and issuance of findings and
      FRB’s review will be to: a. evaluate if actions by CPD                                   response to any recommendations.                recommendations; extent to which CPD re-
      members during the incident were tactically sound                                                                                        sponds to FRB recommendations.
      and consistent with CPD training; and b. if applicable,
      identify specific modifications to existing policy, train-
      ing, tactics, or equipment that could minimize the risk
      of deadly force incidents occurring and the risk of
      harm to officers and the public. 579. The FRB will be
      chaired by the Superintendent, or his or her designee,


                                                                                                                                       71
                                     Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 76 of 78 PageID #:5463
                Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                                                    IMT                                                                                                         Initial
 ¶                Consent Decree ¶ Language                        Deadline(s)   Member(s)                  Data Sources*                                Metrics/Measures*                       IMR
                                                                                 Responsible                                                                                                   Period**
      and will include, at a minimum, the Chief of the Bu-
      reau of Patrol, or his or her designee, and CPD mem-
      bers at the rank of Deputy Chief, or above, who are
      responsible for overseeing policy development, policy
      implementation, training, and misconduct investiga-
      tions. CPD’s General Counsel, or his or her designee,
      will also serve on the FRB. 580. The FRB will review
      each incident within its purview promptly, which will
      in no event be more than 96 hours after the incident
      occurs. Within 30 days after its review of an inci-
      dent, the FRB will issue recommendations, if appro-
      priate, to the Superintendent regarding any need for
      additional training or modifications to policies, tactics,
      equipment, or Department practices. Upon review
      and approval by the Superintendent, or his or her de-
      signee, the FRB will assign each approved recommen-
      dation to a specific CPD command staff member for
      implementation. CPD will promptly implement each
      approved recommendation.
581   581. Beginning within 180 days of the Effective               August 28,    Decker,      CPD website (or other web-based platform);   Existence of the web-based use of force inci-       IMR-2
 -    Date, CPD will publish on at least a monthly basis ag-          2019        Coldren,     CPD FRU; CPD FRB; BIA; COPA.                 dent data platform; number of use of force in-
582   gregated and incident-level data, excluding personal                        Christoff                                                 cidents reported on the platform, including
      identifying information (e.g., name, address, contact                                                                                 the specific information reported (i.e., data by
      information), regarding reportable use of force inci-                                                                                 district, neighborhood, and ward); existence
      dents via a publicly accessible, web-based data plat-                                                                                 of interactive maps.
      form. 582. The publicly accessible, web-based data
      platform will enable visitors to: a. identify where re-
      portable uses of force occur through interactive maps
      depicting incident frequencies at a citywide, district,
      neighborhood, and ward level; b. identify the fre-
      quency, in the aggregate and by type, of reportable
      uses of force at the citywide, district, neighborhood,
      and ward level through graphs, charts, and other data
      visualizations; and c. review aggregate demographic
      information about the race, ethnicity, age, and gender
      of persons subjected to reportable uses of force at the
      citywide, district, neighborhood, and ward level
      through graphs, charts, and other data visualizations.
604   Prior to full implementation of the EIS, CPD will con-        January 1,    Decker,      Information regarding the on-going use of    Extent to which PRS and other information or        IMR-2
      tinue to use the PRS as well as other existing tools and        2020        Coldren,     the Performance Recognition System (PRS),    utilities are being used at CPD for police of-
      resources to identify patterns of conduct by officers                       Christoff

                                                                   72
                                   Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 77 of 78 PageID #:5464
                                                            Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One

                                                                                 IMT                                                                                                          Initial
 ¶                Consent Decree ¶ Language                     Deadline(s)   Member(s)                   Data Sources*                                 Metrics/Measures*                      IMR
                                                                              Responsible                                                                                                    Period**
      that warrant support and intervention. Following the                                  as well as any information regarding the de-    ficer early intervention or early warning pur-
      development and implementation of the EIS, the                                        velopment and implementation of the Early       poses; progress on the development of the
      functions required of the automated electronic sys-                                   Intervention System (EIS), including policies   EIS.
      tem described above may be performed by a combi-                                      and SOPs, relevant supporting documenta-
      nation of the EIS and the PRS as long as all required                                 tion, and analysis; CPD supervisors.
      functions are performed and supervisors are using the
      system(s) as required by CPD policy. To the extent
      CPD continues utilizing PRS to perform any of the
      functions required by this Agreement, CPD will up-
      date the PRS to enhance the system's effectiveness,
      usability, and accuracy by no later than January 1,
      2020.
606   Within 365 days of the Effective Date, CPD will con-       February      Decker,      Information regarding CPD's assessment of       Current information collected by CPD, and         IMR-2
      duct an assessment of current information collection       29, 2020      Coldren,     its current information collection mecha-       CPD plans to collect additional information
      mechanisms and data management technology to                             Christoff    nisms and data management technology, in-       regarding the consent decree or other needs
      identify: a. what data CPD currently collects and what                                cluding meeting minutes and summaries;          identified by CPD.
      additional data is required to be collected to comply                                 analyses and assessments conducted; out-
      with this Agreement; b. the manner of collection (e.g.,                               reach to consultants; contracts or consultant
      electronic or paper); c. the frequency with which each                                agreements formalized; and feedback from
      type of data is updated; d. the quality control mecha-                                relevant and interested parties.
      nisms in place, or the need for such mechanisms, to
      ensure the accuracy of data collected; e. what soft-
      ware applications or data systems CPD currently has
      and the extent to which they are used or accessed by
      CPD members; f. redundancies or inefficiencies
      among the applications and systems currently in use;
      and g. the extent to which the applications and sys-
      tems currently in use interact with one another effec-
      tively.




                                                                                                                                    73
              Case: 1:17-cv-06260 Document #: 743 Filed: 05/30/19 Page 78 of 78 PageID #:5465


                    Chicago Police Department Independent Monitoring Team: Monitoring Plan for Year One
                                                    IMT
Consent Decree ¶ Language          Deadline(s)   Member(s)             Data Sources*                      Metrics/Measures*
                                                 Responsible




                                                        74
